      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 1



 1                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
 2                          CHARLOTTESVILLE DIVISION

 3    BONUMOSE BIOCHEM, LLC, et al.,    )
                                        )
 4              Plaintiffs,             ) CIVIL NO.: 3:17CV33
           vs.                          )
 5                                      )
      YI-HENG PERCIVAL ZHANG, et al.,   )
 6                                      )
                Defendants.             )
 7                                      )
      __________________________________)
 8
               Transcript of FTR Proceedings - Motions Hearing
 9                   Before the Honorable JOEL C. HOPPE
                               January 18, 2019
10                        Charlottesville, Virginia

11    For the Plaintiff:

12          ERIK F. STIDHAM, ESQUIRE
            BRETT C. RUFF, ESQUIRE
13          HOLLAND & HART, LLP
            800 West Main Street, Suite 1750
14          Boise, ID 83702-5974
            202-383-3923
15          efstidham@hollandhart.com
            bcruff@hollandhart.com
16
           JOHN SAMUEL MARTIN, ESQUIRE
17         BRIAN ADAM WRIGHT, ESQUIRE
           HUNTON ANDREWS KURTH LLP
18         Riverfront Plaza, East Tower
           951 E. Byrd Street
19         Richmond, VA 21219
           804-788-8774
20         martinj@huntonak.com
           wrightb@hunton.com
21    ______________________________________________________________

22                        Mary J. Butenschoen, RPR, CRR
                        210 Franklin Road, S.W., Room 540
23                           Roanoke, Virginia 24011

24                           540-857-5100, Ext. 5312

25    PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY; TRANSCRIPT
      PRODUCED BY COMPUTER.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 1 of 92 Pageid#: 4882
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 2



 1    For the Defendant:

 2          JAMES HOPENFELD, ESQUIRE
            DOUGLAS S. TILLEY, ESQUIRE
 3          SINGER BEA LLP
            601 Montgomery Street, Suite 1950
 4          San Francisco, CA 94111
            415-500-6080
 5          jhopenfeld@singerbea.com
            dtilley@singerbea.com
 6
            JOSHUA F.P. LONG, ESQUIRE
 7          WOODS ROGERS PLC
            PO Box 14125
 8          Roanoke, VA 24038-4125
            540-983-7725
 9          jlong@woodsrogers.com

10

11                                   * * * * *

12

13                              INDEX OF WITNESSES

14                                     (None)

15

16                                   * * * * *

17

18                               INDEX OF EXHIBITS

19                                     (None)

20

21    ///

22

23

24

25




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 2 of 92 Pageid#: 4883
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 3



 1    (Proceedings commenced at 1:06 p.m.)

 2                THE COURT:     Hi, this is Joel Hoppe.     Who is on the

 3    line for Bonumose?

 4                MR. STIDHAM:     You have EriK Stidham at Holland &

 5    Hart, Your Honor, and also in the office with me is Brett Ruff

 6    of Holland & Hart.

 7                MR. MARTIN:     Your Honor, this is Jack Martin of

 8    Hunton Andrews Kurth, also for Bonumose.

 9                MR. WRIGHT:     Also Brian Wright from Hunton for

10    Bonumose.

11                THE COURT:     All right, good afternoon.     And how

12    about for Professor Zhang and CFB?

13                MR. HOPENFELD:     Hello, Your Honor.     This is James

14    Hopenfeld of Singer Bea.

15                MS. TILLEY:     Doug Tilley of Singer Bea.

16                MR. LONG:     Your Honor, it's Josh Long with Woods

17    Rogers is here as well.

18                THE COURT:     All right.   Good afternoon to you-all as

19    well.

20                Counsel, this hearing is being recorded by the

21    Court's FTR system so there's a record of the hearing.           And

22    we're here on three motions.       There is Professor Zhang's

23    motion to reconsider and also a motion to compel.          And then

24    Bonumose's motion to compel compliance.

25                I want to address Professor Zhang's motion to compel




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 3 of 92 Pageid#: 4884
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 4



 1    last, and I think we can take up the motion to reconsider and

 2    motion to compel compliance basically together.          You know, the

 3    subject matter is similar for those.        But I do want to set

 4    some parameters on what we're going to discuss for the motion

 5    to reconsider and motion to compel compliance.

 6                What I intend to discuss on the motion to reconsider

 7    is what has been produced at this time and CFB's questions

 8    about what needs to be produced in the future and try and

 9    address, you know, how that is going to be produced.           But as

10    to the rest of the motion to reconsider, I am going to deny

11    that motion.    I've read all of the things that you-all have

12    submitted on that motion and the other motions and, of course,

13    everything that we've gone through in the past hearings and

14    past briefings.     And, you know, I don't believe that there are

15    any factual or legal errors in that order.         And I know that

16    Professor Zhang and CFB take some issue with some factual

17    findings that I made in that order.        Like I said, I think that

18    there aren't any errors in that order, but, you know, the

19    order -- the purpose of the order at least in part was to set

20    up to require some further exploration of potentially

21    discoverable materials and also at some point to require

22    further explanation, really, from Professor Zhang in a

23    deposition regarding the -- how documents were preserved and

24    how they have been produced over time.         So there's really

25    further information that is -- that's needed on those issues,




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 4 of 92 Pageid#: 4885
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 5



 1    and that's part of what the order contemplated.          So it really

 2    was almost, in that sense, an interim order on really the

 3    scope of compliance.      And the order set up some additional

 4    requirements for the production of documents.          And I don't

 5    think that any of that was incorrect on the law or the facts.

 6                So I am going to deny the motion to reconsider.          But

 7    I do want to hear more about the scope of production, CFB and

 8    Professor Zhang's concerns about proportionality.          I do think

 9    that especially considering, you know, the eight terabytes of

10    documents that have been provided that there is some room for

11    discussion about how to -- how to narrow and produce any

12    additional responsive documents under the -- and "responsive"

13    meaning the communications between the defendants and Tianjin

14    regarding Tagatose since January 21, 2015, and discuss further

15    how that production can be made.        And I want to hear more

16    about some of the different categories of documents that have

17    been produced and that have yet to be produced.          I know

18    there's been mention of there are 5200 communications between

19    or with Tianjin that did not specifically reference Tagatose.

20    I want to hear some more about that, and then there are also

21    some WeChat communications as well.

22                So counsel, with those -- with those parameters,

23    Mr. Hopenfeld or Mr. Tilley, do you want to tell me more about

24    the production of discovery concerning these communications?

25                MR. HOPENFELD:    Yes, Your Honor, this is James




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 5 of 92 Pageid#: 4886
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 6



 1    Hopenfeld, and I will address these issues.         And to do that, I

 2    think what might be helpful for the Court is for me to explain

 3    exactly what pots of discoverable information there have been

 4    and how we've gone about searching and producing documents

 5    from them, okay?

 6                So the first pot of documents and information was

 7    information that was collected by the lawyers pursuant to

 8    their investigation of this case before discovery even

 9    started.    To my knowledge, all of those documents have been

10    produced, and there's not any issue, to my knowledge, with

11    respect to that production.

12                The next pot of documents has to do with email

13    communications that were made by Professor Zhang with TIIB.

14    Now, some of those communications I believe already were

15    produced in the first pot, but as Your Honor knows, once the

16    Virginia Tech subpoena came back we went back and looked and

17    found that there were additional email communications that we

18    did not believe earlier that we had access to or that we could

19    get, and we were able to access them.        And we spent quite some

20    time going through all of those email communications.

21                Now, I need to explain to Your Honor why there is

22    this additional chunk of email communications.          So Your Honor

23    will recall that when Professor Zhang was arrested and his

24    materials were seized, one of the things that happened is that

25    at least certain of his email accounts were shut down.           In




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 6 of 92 Pageid#: 4887
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 7



 1    response to that process Professor Zhang created in the course

 2    of the criminal proceeding additional email accounts.           Those

 3    email accounts that were created -- again, this is post the

 4    filing of the lawsuit, post the criminal matter.          Those email

 5    accounts were also used to communicate with TIIB.          So we had

 6    to go back and search those.

 7                 So we did a search of those, and what -- as Your

 8    Honor might have seen from the briefing, we identified a large

 9    volume of communications with TIIB, which isn't surprising

10    because Professor Zhang has been hired by TIIB and he has been

11    in frequent communication with TIIB for several years on many,

12    many, many topics.

13                 THE COURT:    Mr. Hopenfeld, are those -- the large

14    number of emails, is that the 5200 that you're referring to or

15    is there something else?

16                 MR. HOPENFELD:    Yes.   Yeah, it's the 5200.

17                 THE COURT:    And what email -- just to back up a

18    little bit, what email accounts are you talking about?

19                 MR. HOPENFELD:    I don't know the precise identity of

20    all the email accounts.       There were several of them.

21    Mr. Tilley, do you know?       I don't even know if you have the

22    exact -- I don't know if we have the exact emails.           We could

23    get a list of them.       We'd certainly be happy to discuss them

24    in deposition or whatever.       There's no -- there's no issue

25    with that.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 7 of 92 Pageid#: 4888
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 8



 1                THE COURT:    All right.

 2                MR. HOPENFELD:    So again, it's -- there's a chunk --

 3    I don't know what percentage of the chunk, but a large chunk

 4    of emails are emails that were generated, again, post suit,

 5    right?   So -- and those are communications that we searched.

 6                Now, when we got Your Honor's order -- and I'm going

 7    to get to the WeChat stuff and the other stuff in a minute.

 8    But when we got Your Honor's order -- when we got Your Honor's

 9    order we went back and looked at that and say, okay, Your

10    Honor has ordered not only that we produce documents that

11    mention Tagatose, but that indirectly refer to Tagatose.            So

12    we went back and looked at the production and tried to see if

13    there was some way that we could reasonably go through all

14    those email communications and identify anything that would be

15    indirectly referred to Tagatose, and the answer is we couldn't

16    do it, and the -- or at least we couldn't do it without

17    spending an extraordinary sum of money.         And the reason is

18    most of those communications are in Chinese.          Many -- I don't

19    know what percentage.      Many of them are on technical matters.

20    And to go through and review all of those and be able to

21    pinpoint which of them are indirectly related to Tagatose

22    without providing an overbroad production would be, Your

23    Honor, a very expensive and time consuming endeavor.           Because

24    to review 5200 communications you need to train up an attorney

25    who speaks Chinese who understands the technology and




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 8 of 92 Pageid#: 4889
      Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 9



 1    understands the law.      There are not too many people who can do

 2    something like that.      And as hopefully is apparent from our

 3    briefing, the odds that there would be anything that's

 4    remotely related to this lawsuit in there are exceedingly

 5    small.   Because again, these would be documents that don't

 6    directly discuss Tagatose, right?        And we've produced

 7    everything that discussed Tagatose.

 8                THE COURT:    Mr. Hopenfeld, is this -- is your client

 9    able to help you with this?       I mean, I think in the abstract

10    what you're saying makes some sense, but, you know, I don't

11    understand why Professor Zhang can't provide some direction

12    and perhaps help you, you know, narrow -- narrow things.

13                MR. HOPENFELD:    I think it would be difficult for

14    him to do that in part because explaining to Professor Zhang

15    how to go through the legality of all of that, including there

16    are privilege issues that would have to be potentially

17    addressed, it would be exceedingly difficult.

18                I mean, could we do that?      We could do it.     I'm not

19    certain -- I'm not certain that will be a productive way to go

20    forward because what's going to happen if you do that is that

21    we'll end up in deposition with him and we'll end up in a big

22    dispute as to whether or not Professor Zhang applied the

23    correct criteria to determine what's indirect, and then

24    there's going to be further motion practicing, we need to see

25    the documents to see if Professor Zhang did the right thing.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 9 of 92 Pageid#: 4890
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 10



 1     And the other side has been calling Professor Zhang a liar the

 2     whole time.    So the only -- I don't know that that's going to

 3     be a productive way to go forward.

 4                THE COURT:    Mr. Hopenfeld, I mean, just to be clear,

 5     you get Professor Zhang to point you in a direction about, you

 6     know, how they are -- where there may be some responsive

 7     documents, but I mean ultimately, of course, it's going to

 8     fall to the lawyers to make that -- that determination.           But

 9     I -- I mean, I would think in the typical course you're going

10     to consult with the client to try and -- try and narrow

11     things.

12                MR. HOPENFELD:     Well, okay, Your Honor.      If we're

13     going to do that, I'll explain to Professor Zhang, whose

14     English skills are not perfect, what is indirectly related to

15     Tagatose, okay?    That is -- that is the difficult problem

16     here.

17                THE COURT:    And indirect -- let me provide just an

18     example for you.     You know, I don't have the documents and,

19     you know, I haven't been looking through those like you-all

20     have been in this case.      But, you know, I could see where

21     there is one communication where it is -- you know, it's

22     pretty clear that -- or Tagatose is specifically referred to

23     and if the communication is with Tianjin and Professor Zhang

24     within the time period.      And then there's a follow-up

25     communication the next day or something that is, you know,




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 10 of 92 Pageid#: 4891
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 11



 1     talking directly -- and it refers to the previous

 2     communication, but maybe it doesn't use the word "Tagatose",

 3     but it's clear that the subject matter is, you know, referring

 4     back to Tagatose and it is potentially relevant.          That's where

 5     I can see indirect.

 6                I understand it may be a challenge to -- you know,

 7     to try and locate that information, but -- but I think it

 8     would cover relevant information.

 9                MR. HOPENFELD:     Your Honor, what we could do -- so

10     we have already produced all of the communications that

11     mention Tagatose.     What we could do is -- and I don't know

12     what this would entail, and I'd be more than willing to do

13     this if this is -- Your Honor thinks it would be helpful.           I

14     can go back and see if there were additional emails in that

15     trail.

16                So for example, if there's a document that mentions

17     Tagatose, we can go and follow up and see if there are

18     additional emails in that trail that don't.         I think we could

19     do something like that.      But that is not the same as reviewing

20     all 5200 communications in terms of the scope of the project.

21                Is that something Your Honor is contemplating?

22                THE COURT:    You know, I think that -- I think the

23     step that you proposed, you know, would be one that you would

24     need to take.    You know, on the reviewing all 5200, you know,

25     I do stand by what I said, you know, many months ago in that




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 11 of 92 Pageid#: 4892
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 12



 1     it's not -- you know, it's not every communication that Zhang

 2     had with Tianjin.     It's -- you know, there's got to be some

 3     relation to Tagatose.     And I -- you know, from where I'm

 4     sitting, I don't know how without having looked at the

 5     documents, talked with Professor Zhang, having that kind of

 6     intimate knowledge of the case, how I could further narrow the

 7     directions that I've provided to you.

 8                MR. HOPENFELD:     All right.     Well, Your Honor, I

 9     mean -- I mean, if I go back and I tell Professor Zhang we've

10     got to review -- I mean, there are different ways I can

11     propose this if what you want us to do is have Professor Zhang

12     do this work.

13                If I go back to Professor Zhang and say, hey --

14     well, there's one way.      The first way is the way I proposed

15     where we can just do email chains.         And I can't tell you

16     whether or not that would even be a fruitful way until we see

17     what that pulls up, right?      Because I don't know to what

18     extent the email chains are interrelated.

19                With respect to having Professor Zhang review all

20     5200, that's going to be a very time consuming exercise.

21     Again, I'm not sure that it's fruitful, but if that's what

22     Your Honor orders we'll comply with it.

23                THE COURT:    Mr. Hopenfeld, I'm not saying that

24     Professor Zhang has to review 52 -- these 5200 emails, but,

25     you know, in looking at some emails, or if there are some that




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 12 of 92 Pageid#: 4893
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 13



 1     are clearly related to Tagatose, you know, I would think that

 2     he could provide you some direction about, you know, time or

 3     content or something that would provide some direction about

 4     where you all should be looking for -- for relevant documents.

 5     I mean, if he can't provide that, he can't, but I think that

 6     that's at least somewhere to -- somewhere to start.

 7                But I think that your suggestion about following up

 8     on the email chains and -- that that is something that -- you

 9     know, that you should be doing and I think that's a helpful

10     way to approach it.

11                MR. HOPENFELD:     Yeah.   Now, Your Honor, there's --

12     you know, I don't know -- again, the time scale of the 5200

13     communications, I can't tell you exactly what it is.          I can

14     tell you that the request, I believe, dates back to I think

15     it's 2015, okay?     So with respect to Tagatose, okay, if we're

16     going to just go -- I don't believe that there -- I mean, we

17     do produce a number of documents.       I don't believe that

18     there's this -- especially early on -- well, I guess it

19     depends on what you mean by -- excuse me, let me start over,

20     because it's going to be -- I don't want to confuse the Court.

21                So with respect to what is a Tagatose communication,

22     we -- again, we can only go right now by what the document

23     identifies as Tagatose.      So what we can do is -- I don't know

24     how many of those email chains there are.         We can go back and

25     see if it's seizable to go back and do the step that I'm




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 13 of 92 Pageid#: 4894
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 14



 1     saying.   I'm willing to do that.      What I can't -- what I don't

 2     want to promise Your Honor is that it's necessarily going to

 3     be a fruitful step, that I don't know it's going to yield any

 4     additional documents.     You know, I don't know -- I don't know

 5     what it's going to do for us here in this case.          I don't know

 6     whether it's going to give us information that's truly

 7     proportional, but, like I said, if that's what Your Honor

 8     wants us to do, that we will do.

 9                THE COURT:    It seems like -- it seems like it would

10     fall within your responsibility to make a reasonable effort to

11     produce responsive documents to -- to include that as part of

12     your search.

13                MR. HOPENFELD:     Okay.   So I just want to make sure I

14     understand here.     We will go back and we will -- we don't have

15     to review all the 5200 documents, but we will go back and

16     check to see whether of the Tagatose documents we have,

17     whether there's additional emails in the chain that don't

18     expressly refer to Tagatose but refer to another email that

19     does refer to Tagatose.

20                THE COURT:    I think that is -- Mr. Hopenfeld, I

21     think that's one part of it.      You know, I -- without the

22     benefit of an explanation from your client about what

23     communications he may or may not have been having with TIIB

24     concerning Tagatose during this period, you know, I'm not

25     going to get -- I'm not going to artificially limit, you know,




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 14 of 92 Pageid#: 4895
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 15



 1     the responsibility to inquire into -- into these 5200

 2     documents.

 3                  Now, I'm sure that there are some that are -- and

 4     perhaps most if not all of those documents are -- well, I'm

 5     sure there are some that are not responsive in there.           There

 6     may be some that are, though.       And, you know, you-all have the

 7     key with Professor Zhang to try and figure out where

 8     responsive documents may be.

 9                  Now, I think he can provide you some direction, but,

10     you know, I don't know what he would say.         So I -- you know,

11     I'm not going to just limit what could be responsive -- you

12     know, your duty to look into potentially responsive documents

13     without having further information.

14                  MR. HOPENFELD:   Your Honor, I understand that.       But

15     what time trying to prevent is further motion practice.

16     Because what's going to happen here -- look, hopefully the

17     criminal case will be resolved soon.        I don't know.    But once

18     it's resolved, we're going to put Professor Zhang up for his

19     custodial deposition, and they can ask questions about all --

20     about these communications.      So -- and to the extent that they

21     are not privileged, which I think in many cases they will not

22     be, at least for the ones that I'm contemplating, Professor

23     Zhang will give his best possible answers to that.

24                  Where I don't want to be is in a situation that no

25     matter what Percival says we're going to be back here with the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 15 of 92 Pageid#: 4896
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 16



 1     Court saying, okay, we've got to go now back through these,

 2     you know, 5200 documents again.       I just don't want -- I'm

 3     trying to see if we can come up with some way that we can

 4     resolve this issue before we go into the deposition so that

 5     they have a fair scope of what they need to cross examine

 6     Percival and ask him the right questions and that what we

 7     don't have is deposition of Percival, more motion practice,

 8     coming back here, get more depositions of Percival.          Discovery

 9     will never end that way.

10                So I'm -- I'm trying to compartmentalize this and

11     just, you know, get -- do something reasonable and

12     proportional.

13                MR. TILLEY:    Your Honor, this is Doug Tilley from

14     Singer Bea.     If I can jump in, I mean, I echo Mr. Hopenfeld's

15     concerns that without some clear sort of parameters what we're

16     doing is just road kicking the can down the road and there's

17     going to be another dispute about it.        And I am sympathetic to

18     Your Honor's concern, which makes total sense, that you don't

19     know -- you know, you're not close enough to the documents.

20     You don't know the things that we and Bonumose have access to

21     so you can't do that in a vacuum.

22                I wonder whether it would be productive for us to

23     try to engage with counsel for Bonumose in a way that we might

24     be able to set some guidelines and some sort of, you know,

25     bumpers on the lane so we all have agreement prospectively on




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 16 of 92 Pageid#: 4897
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 17



 1     what needs to be done, and then we will go -- to the extent we

 2     have disputes we can bring them back to you and resolve them,

 3     which will be easier and less burdensome than doing the review

 4     that we think is right, having Bonumose object to it, and then

 5     we're back on full-blown motion practice.

 6                 So this is a long and inarticulate way of saying

 7     perhaps we seek to work with counsel prospectively to identify

 8     a fair and reasonable and proportional protocol for

 9     identifying what's potentially relevant, we go and we execute

10     on that.    That to me seems like a more orderly and less sort

11     of landmine ridden approach to dealing with what is a pretty

12     thorny issue.    Does that make sense?

13                 THE COURT:     I think that certainly does make sense

14     for you-all to talk further about this.        I think that the two

15     things that I've said and that Mr. Hopenfeld, I agreed with

16     your suggestion about following these -- you know, the email

17     trails.    And then the other one to be for you-all to try and

18     get some further direction from the client.         And I think that

19     when you have that it may be easier to have that discussion

20     with counsel for Bonumose about the, you know, further

21     guidelines to look into the 5200 emails.

22                 Now, let me hear from counsel for Bonumose just on

23     the 5200 emails and what your thoughts are on that.

24                 MR. STIDHAM:     This is Erik Stidham, Your Honor.      We

25     have -- I need to back up.       And reign me in, Your Honor, if




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 17 of 92 Pageid#: 4898
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 18



 1     I'm going beyond the way you're asking me to address here, but

 2     I think this does go to the 5200 emails.        But I want to back

 3     up a step because I believe what we really are starting to go

 4     down the road is with a false definition of what's responsive.

 5                 We're all aware that the Court did provide us some

 6     guidance, you know, regarding Tagatose way back when and that

 7     there needed to be a connection with Tagatose.         But that

 8     related to a relatively specific interrogatory.          And I know

 9     that the Court's last order, of course, was focused on

10     Tagatose and indirectly related to Tagatose.

11                 But one thing I want to make sure, from our

12     perspective and one of the concerns we had with the motion,

13     particularly how it was framed, is there -- there is -- and I

14     think it's playing out in this discussion, an effort to

15     redefine the discovery in this case as being just about

16     Tagatose.

17                 And first, Your Honor, in regard to indirectly

18     relating to Tagatose, I would remind -- I would remind us all

19     that part of what was being discussed with the Court thereto

20     and referenced was that this is not just a case about the --

21     you know, what we've called the copycat patent relating to

22     Tagatose.    It relates to a breach of Professor Zhang and CFB's

23     responsibilities relating to (inaudible) and regarding

24     assigned assets.     And in the briefing here, Your Honor, we did

25     cite and remind the parties that not only is it Tagatose but




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 18 of 92 Pageid#: 4899
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 19



 1     the assigned assets are broader than that.         They include

 2     fructose and others and are broadly, I think, considered sugar

 3     phosphates.

 4                So if we're talking about kind of the category of

 5     issues here, Your Honor, to us and what we understood and

 6     what -- at the risk of overstepping and making assumptions

 7     regarding what the Court had in its mind at the relevant time,

 8     the context that led to that order was a discussion of

 9     assigned assets and sugar phosphates.        So it's not just the

10     obvious which has been discussed now about if you read an

11     email stripping, and we all have relatively and other devices

12     that allow one to review documents relatively efficiency by

13     getting the documents that are connected to see where the

14     strings lead.    That function I think, Your Honor, to be blunt,

15     is a no-brainer that should have been done long ago to find

16     emails that are indirectly connected in that way.          Indirectly

17     relating to Tagatose should include sugar phosphates and what

18     is defined between the parties as in that broad category.           And

19     that's -- that has been a stumbling block -- "stumbling block"

20     is actually the wrong word.      That has been our objection all

21     along to the efforts to define this solely by doing a word

22     search for the Chinese term Tagatose or the American -- excuse

23     me, the English term for Tagatose.

24                And then related to that, Your Honor, which it goes

25     to our concerns about how this is being defined and what I had




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 19 of 92 Pageid#: 4900
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 20



 1     in mind when I said trying to boil down all the discovery to

 2     single question of Tagatose is remind the parties that this

 3     case involves more broadly than just Tagatose the relationship

 4     that exists between Professor Zhang and TIIB.         And I hear and

 5     we have had heard complaints that, you know, that doesn't mean

 6     that every single touch point between TIIB and Professor Zhang

 7     is relevant to this, but it certainly means -- and this is a

 8     concern that I think there's an effort to try and box this

 9     category of information out.      It certainly would include the

10     contractual relationship that Professor Zhang has at the time,

11     the interactions he's having with TIIB relating to his --

12     Professor Zhang's -- both financial incentives and directives

13     to generate new innovations relating to sugar phosphate that

14     were occurring at around the time of the relevant context.

15                And that's why, Your Honor, referenced in some of

16     the briefing that is before the Court and in the affidavit, we

17     included that document -- document that was found as part of

18     the -- as part of the Virginia Tech production which showed --

19     and this didn't relate to Tagatose, but this would fall in the

20     type of category that we want to make sure gets swept in.           It

21     showed Tianjin sending to Professor Zhang some documentation

22     relating to a sugar phosphate-based invention or innovation

23     and having him fill out forms as relating to being an

24     undisclosed inventor on a patent.

25                I mean, Your Honor, that clearly shows -- that's




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 20 of 92 Pageid#: 4901
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 21



 1     clearly what we think might have been what we clearly believe

 2     was involved in the copycat patent, and it's clearly relevant

 3     to the nature and type of relationship and procedures that

 4     Professor Zhang was involved in.       But it certainly would not

 5     be pulled in with regard to just a word search for Tagatose.

 6                And then to add one more component to this

 7     indirectly related, Your Honor, and I know we're going to talk

 8     about the motion to -- for sanctions against I think me and

 9     the firm relating to what was disclosed to law enforcement.

10     But the reason I raise that as it relates to what's at issue

11     relating to Tagatose is, Your Honor, they have asserted and --

12     although we've been successful on some motion practice to

13     delete some counterclaims and some affirmative defenses, as I

14     understand it, and as is reflected in this motion to compel or

15     ask for sanctions regarding law enforcement, the defendants

16     are still contending and plan to raise at trial that

17     Mr. Rogers and Bonumose and others were falsely raising issues

18     relating to the relationship that existed between Zhang and

19     TIIB and other things in order to generate -- they say to

20     interfere with the relationship with the NSF and generate the

21     legal claims.

22                So, Your Honor, what we have now relating directly

23     to this affirmative defense that we understand that they are

24     still asserting is they are bringing the issue as to what the

25     true nature of his relationship with TIIB was and how that




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 21 of 92 Pageid#: 4902
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 22



 1     relates to Ed Rogers raising issues to the NSF.          Because it

 2     was a component in the criminal trial that he had failed to

 3     disclose his relationship with TIIB.        That was an allegation

 4     in the criminal trial.      It was a finding in the audit by

 5     Virginia Tech that he failed to disclose -- properly disclose

 6     his relationship with TIIB and it was a concern raised by

 7     Mr. Rogers in his whistleblowing.       So the nature of his

 8     relationship with TIIB at least relevant to what they contend

 9     of false allegations is stuck in this case, too.

10                So, Your Honor, I apologize if I -- for going on as

11     long as I can, but I just think that it's very important and a

12     significant concern for us that we keep in mind that this

13     is -- there is proper discovery that is broad against TIIB.

14     Now, do we want every single -- we don't want emails that

15     reflect, you know, Mr. Zhang asking another professor at TIIB

16     out to lunch for something like that.        That's part of why

17     we're upset by the document dump.       But what we do think is

18     that they properly bear the burden of doing a thoughtful

19     review of documents, the documents and information they do

20     have, to address these types of categories of information.

21     They cannot be avoided by trying to push a ruling -- push a

22     ruling from this Court that is somehow circled solely around

23     the definition of Tagatose.      And so that's -- that's something

24     I think that needs to be addressed and understood at the

25     outset, that this effort to redefine everything based on --




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 22 of 92 Pageid#: 4903
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 23



 1     and supposed confusion regarding what's being called for is --

 2     needs to be rejected.

 3                And Your Honor -- I mean, this litigation does, we

 4     believe, have significant financial consequences for Bonumose.

 5     And just by a frame of reference, and I'm going off memory, we

 6     have incurred hundreds of thousands of dollars in discovery

 7     costs and counting -- including teams of paralegals and others

 8     reviewing the documents we've produced.         It is -- it is a

 9     burden that is unfortunate, but it's a reality.          We incurred

10     that and did our best.      Certainly I'm sure there's some

11     imperfections there, but we did our best and incurred those

12     kinds of costs in responding.         And we're welcome to get -- we

13     think that we have engaged in very good faith to find these.

14                And, Your Honor, I'll just sum up and say that scope

15     that I just kind of ran through is what we believe properly

16     was included or contemplated by the Court with Tagatose or

17     indirectly related to it in the context of this case.

18                THE COURT:    All right.      Mr. Hopenfeld, what's your

19     view on the contractual relationships, financial incentives,

20     and communications concerning that with Tianjin and Mr. Zhang?

21                MR. HOPENFELD:     Okay.     Your Honor, what you've just

22     heard from Bonumose's counsel is an entirely new theory of the

23     case, and it's not in their complaint.         Okay.   Their complaint

24     alleges one count of breach of contract, and that breach of

25     contract is essentially breach of the noncompete with respect




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 23 of 92 Pageid#: 4904
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 24



 1     to the issue of Tagatose.      Their allegation is -- which is

 2     false, and we can prove it's false -- that Professor Zhang

 3     disclosed the contents of a patent application to TIIB and

 4     that in doing so he was in breach of his noncompete

 5     obligations and other obligations under that contract.

 6     There's nothing in the complaint about sugar phosphate.           This

 7     is the first time we've ever heard from counsel that sugar

 8     phosphates are in the case, and it shouldn't be in the case.

 9     It's not proper.

10                And let me tell you what's really going on here,

11     because there's a reason why Bonumose wants to get at

12     documents that have nothing to do with Tagatose, and I'm going

13     to explain that right now.      Your Honor might recall --

14                THE COURT:    Mr. Hopenfeld, link this in with -- you

15     know, with the assigned assets, too, and how they are --

16                MR. HOPENFELD:     Yes.   So let me explain.     So the

17     assigned assets include any trade secrets relating to

18     Tagatose, and there were a couple other things.          Sugar

19     phosphates is one of them.      They are listed in the assigned

20     assets.   But there has been until now no dispute that

21     Professor Zhang has done anything wrong with respect to sugar

22     phosphates, that there was any trade secret information or any

23     of that or anything breached with respect to sugar phosphates.

24     And there's a whole separate -- there were -- some of the

25     issues at the criminal trial related to grant applications




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 24 of 92 Pageid#: 4905
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 25



 1     that related to sugar phosphates.       But until now we've never

 2     heard any of that being a part of the case.         So I'm, quite

 3     frankly, a little bewildered by the allegation here because

 4     there's never been an allegation about it.

 5                 Now in -- also in that same agreement there's a list

 6     of assets that were considered to be disputed assets.           One of

 7     the disputed assets you might recall to be Inositol, okay?

 8                 Now way back earlier in the spring and the early

 9     summer you might recall that we went back to Your Honor to

10     say, hey, you know, we object to document production that's

11     overly broad beyond the allegations here which relate to

12     Tagatose.    Again, nobody mentioned anything about sugar

13     phosphates at the time and, in particular, the issue with

14     respect to Inositol, because the plaintiffs wanted to

15     characterize their dispute more broadly and they wanted any

16     type of -- any type of information regardless of Tagatose,

17     Inositol, whatever.     And Your Honor ruled, and we believe

18     correctly, that the Inositol isn't part of this and that to

19     the extent that we go back and search the documents it's going

20     to be limited to stuff that is in the complaint.          The

21     allegations related to Tagatose or something related to

22     Tagatose.    Nobody has ever said -- we've never heard that

23     sugar phosphates is related to Tagatose.        It is not.

24     Indirectly or otherwise, okay?

25                 So that was the state of the universe, okay?         We




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 25 of 92 Pageid#: 4906
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 26



 1     actually -- to test Bonumose, we sent them an interrogatory

 2     saying -- asking about Inositol.       And their response to the

 3     interrogatory on Inositol was that Inositol is not relevant to

 4     this case.     Okay?

 5                  However, we have learned just in the last few weeks

 6     that what plaintiff has done is they have gone to Virginia

 7     Tech and they have gotten Virginia Tech to give them an

 8     assignment of inchoate rights, meaning -- it's like a quick

 9     claim deed.     It's like we'll give you whatever rights we have,

10     but we don't say we have any, and those rights are to

11     Inositol.     That assignment was taken by Bonumose's lawyers,

12     and their lawyers contacted lawyers for -- for CFB, and their

13     lawyers said we now own the rights to Inositol and we want to

14     have direct -- we want to have direct contact with Chengdu,

15     which is a University in China.

16                  Now let me explain here, Your Honor, because

17     there -- here -- let me explain how this connects to this

18     case.   So Your Honor will recall that Professor Zhang is

19     accused of giving trade secret information to TIIB and that he

20     has a relationship with TIIB.       And it's public information

21     that TIIB was obtained through the efforts of Professor Zhang

22     and collaborators in China, when they were in China, a patent

23     on Inositol which was assigned to TIIB and then assigned to

24     Chengdu.

25                  That -- there are additional intellectual property




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 26 of 92 Pageid#: 4907
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 27



 1     rights in the U.S. that now -- actually, all of these rights

 2     are now claimed -- Bonumose claims to own them and they have

 3     gone back to -- to us demanding an opportunity for Ed Rogers

 4     to meet with the Chinese, with Chengdu, and basically

 5     essentially threatening them with -- with -- with legal action

 6     to take the property and obtain the rights to Inositol.           Now,

 7     what's really going on there is they are trying to cut off the

 8     funds for this lawsuit.      So they are trying to threaten using

 9     Inositol.

10                  Now, how do we know that this litigation is

11     involved?     We just got a whole bunch of subpoenas from

12     Bonumose to our counsel and other people.         In most of those

13     subpoenas there was an item specifically requesting

14     information from Inositol.

15                  So what's going on here, Your Honor, is that we --

16     what we're seeing is that they want the nonTagatose-related

17     stuff, whether it be sugar phosphates -- but especially the

18     Inositol, that's what they are really after, because they are

19     trying to use this additional information to get leverage to

20     cut off the only source of funding that CFB and Professor

21     Zhang have to continue to litigate this case.         That's what's

22     going on here.     That's why they want that additional

23     discovery.     It has nothing to do with the merits of this case.

24     Has nothing to do with the complaint whatsoever.          Has nothing

25     to do with any dispute over the April 1, 2016, agreement.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 27 of 92 Pageid#: 4908
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 28



 1     Nothing.

 2                  MR. TILLEY:    I want to -- I'm sorry to interrupt.

 3     This is Doug Tilley.       I want to highlight and address a few

 4     points that Mr. Stidham made.

 5                  One, the interrogatory that we were speaking about

 6     back in July where Your Honor said that, you know, any

 7     discovery and communications with TIIB needed to be tied to

 8     Tagatose, that interrogatory was tell me about all

 9     communications you had with TIIB period.          And were it true, as

10     Mr. Stidham suggests, that communications regarding sugar

11     phosphates or Inositol or any compound other than Tagatose

12     were in fact relevant, those arguments would have been

13     presented at that time.       They were not.     Rather, we talked

14     about Tagatose.

15                  And further, to echo Mr. Hopenfeld's point, I just

16     took a look back at the complaint.       And while the phrase

17     "sugar phosphates" does appear because it's, you know, part of

18     a block quote from the agreement that gave rise to this suit,

19     that is not the subject of any claim.          And it's not because

20     Bonumose, you know, hasn't had an opportunity to amend its

21     complaint.     It's amended its complaint twice, including most

22     recently in September.       So it is in my mind beyond dispute

23     that this case is fairly limited to Tagatose, and this theory

24     that new compounds and different scientific technologies, that

25     that is somehow relevant, is -- is a fabrication that is




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 28 of 92 Pageid#: 4909
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 29



 1     intended to further exactly what Mr. Hopenfeld is talking

 2     about, which is blocking, you know, TIIB from continuing to

 3     advance money that belongs to Percival.        This is not TIIB's

 4     money.   TIIB is not funding this litigation.        I cannot stress

 5     that hard -- enough.      They are advancing money --

 6                MR. HOPENFELD:     Thank you, Doug, because I wanted to

 7     explain that to the Court, too.

 8                MR. TILLEY:     Yeah, cool.    It's money that is due and

 9     owing to Percival.      So any other mischaracterization is just

10     that, and it's -- it's getting a little bit difficult to keep

11     listening to.

12                MR. HOPENFELD:     Your Honor, let me just sum this

13     up.

14                THE COURT:     Hold on.   But you-all would agree that

15     communications regarding contractual relationships or

16     financial incentives that Mr. -- Professor Zhang had with

17     Tianjin as it relates, you know, to Tagatose, that that is

18     discoverable.

19                MR. HOPENFELD:     As it relates to Tagatose, Your

20     Honor, we have not disputed that.        What they are interested in

21     is the other financial arrangements relating to Inositol.

22     That's what they are interested in.        And they said -- the

23     reason they are interested in it, again, is to get leverage

24     over to see if they can, A, acquire -- use it to see if they

25     can threaten TIIB to get the Inositol rights for them.           But




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 29 of 92 Pageid#: 4910
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 30



 1     more importantly, my understanding is that what they really

 2     want to do is that they want to use that as leverage to try to

 3     threaten TIIB to cut off the funds that they have been

 4     advancing Professor Zhang so that he can continue to fight

 5     these allegations.

 6                 THE COURT:     Mr. Stidham, have we been talking about

 7     Inositol in all these past hearings?        I know I've read it in

 8     various documents, but I feel like the conversations we've

 9     been having, that we have been talking about -- about

10     Tagatose.

11                 MR. STIDHAM:     So, Your Honor, a couple things.      We

12     have touched on Inositol at times.       Mr. Tilley I think was

13     referring to -- and this is what I think is just not an

14     appropriate -- I think they are basically trying to use your

15     words against you in a way that I don't think is fair.

16                 Mr. Tilley is referring to -- with regard to that

17     interrogatory response is that for lack of a better term, Your

18     Honor, that baton death march of a meet and confer we had that

19     was about four, four and a half hours long.         And at the end of

20     that we did -- we were trying to get our hands around the

21     scope.   And Inositol was -- was mentioned.        And Your Honor,

22     you did say that you wanted it to be focused more on Tagatose.

23     But I think it's -- it's wrong to read that as some

24     limitation, an exclusion of Inositol at that time.          It was a

25     discussion for the parties to frame things.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 30 of 92 Pageid#: 4911
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 31



 1                So, Your Honor, to go to your question, though,

 2     about when has Inositol been discussed or not, first, it's a

 3     misrepresentation of the current complaint to say that we are

 4     not seeking claims, have not asserted claims, regarding the

 5     assigned assets.     It's clearly stated in the second breach of

 6     contract claim and another claim, and Inositol is specifically

 7     mentioned in paragraph 49 and another paragraph there.

 8                And there's two issues with regard -- and so, Your

 9     Honor, we have touched on Inositol, but it is fair to say that

10     Tagatose has always been the focus.        My point is, as I said at

11     the outset, that what we're very concerned about is that the

12     motion that was brought and this discussion about trying to

13     frame it just as Tagatose is, one, not addressing the way the

14     complaint certainly is drafted now and I think always should

15     have been contemplated as being drafted.        And then two, what

16     you didn't hear addressed was the issue that's created by this

17     assertion that they interject into the case that Ed Rogers

18     somehow acted wrongfully.      Because Ed Rogers raised issues

19     regarding Inositol and Professor Zhang's dealings with Tianjin

20     relating to that.     And that investigation regarding Inositol

21     is all swept up into this assertion in their affirmative

22     defense that Ed Rogers made false claims or false

23     representations.

24                So they are saying Ed Rogers made false

25     representations relating to Zhang dealings regarding Inositol




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 31 of 92 Pageid#: 4912
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 32



 1     with Tianjin, but they don't want to let any discovery be held

 2     regarding what Zhang's actual relationship with Inositol was.

 3     And so Inositol is in their affirmative defenses and it is

 4     addressed in our affirmative claims.

 5                And Your Honor, Inositol is not -- I want to make

 6     this clear.    Inositol, though, is not one of the assigned

 7     assets.   The other broader definition of sugar phosphates is

 8     not -- does not include Inositol, but it does -- is included

 9     in the breach.

10                So Your Honor, I -- Inositol, to sum up and

11     hopefully respond to your question in a -- kind of summarize

12     what I said before in a way that's responsive to your

13     question, Inositol has been mentioned in the past.          It was

14     mentioned in the context some time ago late in that

15     discussion, but I don't think -- we certainly don't believe

16     the Court -- we didn't understand the Court to have ruled

17     definitively that nothing relating to Inositol is relevant

18     and/or that only the words "Tagatose" are relevant regarding

19     any of this.

20                And I would also say, Your Honor, that the fact --

21     what we've heard mention of here is that there are contractual

22     relationships and dealings relating to Inositol that Professor

23     Zhang engaged in with TIIB that not only go to the supposed

24     misrepresentations -- excuse me -- that actually defeat the

25     contention that Mr. Rogers raised illegitimate questions




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 32 of 92 Pageid#: 4913
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 33



 1     regarding Zhang's relationship with TIIB regarding Inositol,

 2     but they also flow into what the nature of Zhang's

 3     relationship with TIIB was and how he had financial incentives

 4     to be taking technology that was developed in Virginia Tech

 5     and having it commercialized through TIIB.         And I won't go

 6     through the whole thing, Your Honor, but it is true that

 7     Virginia Tech has assigned -- Virginia Tech and VTIP in

 8     particular, as I think the Court knows, has an ownership

 9     interest in Bonumose.     And Virginia Tech -- and Virginia Tech

10     can explain why it did so.      Virginia Tech certainly believes

11     that professor -- has given an indication that Professor Zhang

12     has acted in a way that's contrary to his representations to

13     them regarding their ownership in Inositol, and they have

14     transferred it to Bonumose.      We're not bashful about that.

15                But we're not doing anything illegitimate in any

16     aspect of the litigation.      And I know the Court is trying to

17     frame this, so I'm -- keep us within bumpers.         But there was

18     an assertion about wrongful discovery.        There's an issue here,

19     Your Honor, we have sent discovery out to try and get the

20     lawyers who are involved in the underlying transaction to

21     provide us their documents.      And unfortunately, one or two of

22     them likely are going to be witnesses.

23                And where that's relevant, Your Honor, just because

24     I don't want you to think we're playing games here, I know

25     that you need to be -- all parties need to be thoughtful




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 33 of 92 Pageid#: 4914
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 34



 1     before they are deposing other counsel.        But there's an issue

 2     here as to what was represented or not represented relating to

 3     the transaction, and Professor Zhang is contending that he was

 4     somehow defrauded while he was represented by legal counsel

 5     relating to these transactions.

 6                 So that's -- that's what's going on there, Your

 7     Honor.    There's no illegitimate effort regarding anything.

 8     It's a misrepresentation to say the assigned assets are not

 9     implicated or a part of the contract.        There's no reasonable

10     way that a party could have assumed that that was not an issue

11     in this case.

12                 So that's our position, Your Honor.       Hopefully that

13     responded to your question.

14                 MR. HOPENFELD:    Your Honor, may I respond to that,

15     please?

16                 THE COURT:   Yeah, and then I think we need to wrap

17     up this point.

18                 MR. HOPENFELD:    Okay.   So, Your Honor, I would

19     invite you to read the complaint and defenses, and I think you

20     will -- I think it's -- it's very apparent from a plain

21     reading of that complaint that what's alleged there has to do

22     with Tagatose and nothing else.

23                 With respect to Inositol, I'd like to remind Your

24     Honor that again we sent interrogatory to Bonumose and they

25     denied.    They specifically said Inositol is not relevant to




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 34 of 92 Pageid#: 4915
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 35



 1     this case.

 2                  And I also invite the Court to go back and revisit

 3     the rulings it made with respect to the overbroad discovery

 4     question that we specifically said, look, we don't want to

 5     provide the Inositol stuff because this is -- I mean, that's

 6     part -- it's the classic fishing expedition.         That's what it

 7     is.   We want to focus this case and the discovery in a way

 8     that's proportional.     And the way to do that is to focus on

 9     the allegations that are here, that are Tagatose.

10                  Now, we also heard that somehow Professor Zhang's

11     communications with TIIB are relevant to our defenses about Ed

12     Rogers.   I just -- that connection is -- it just doesn't make

13     any sense.     What we have said in our defenses, it is true --

14     it is true -- is that Ed Rogers used undue influence by making

15     false statements to law enforcement authorities in order to

16     get leverage in order to acquire the intellectual property

17     rights.   The conduct that is in question is entirely that of

18     Ed Rogers.     Our defense depends on what Ed Rogers did, why he

19     did it, and how he did it.      Percival Zhang's communications

20     with TIIB on matters having nothing to do with Tagatose and

21     have nothing to do with that defense and it has nothing to do

22     with any of the claims that are in the complaint for which

23     there would be a Rule 11 basis for allegation.         And what we're

24     hearing now is that -- is that really what you're hearing is

25     that they realize, and probably have realized long ago, that




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 35 of 92 Pageid#: 4916
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 36



 1     there's no basis to their Tagatose allegations, and they are

 2     seeking a way to expand this case in order to keep it alive

 3     somehow.   Because what their real objective is, is to bankrupt

 4     Percival Zhang and CFB.

 5                Your Honor, you probably have inferred by now CFB

 6     doesn't have any money.      Percival Zhang has been rendered

 7     destitute by the criminal case and this case.         He's got

 8     nothing.   The only thing that's keeping this case alive is the

 9     fact that TIIB is advancing him money.        Again, they are not

10     paying for the lawsuit.      There's no unlimited budget.        They

11     are literally advancing him the money to defend himself so

12     that he can defend his name.      That's what this is about.

13     Okay?

14                And -- and -- and just to give you another data

15     point, you might recall on the very first time we had an oral

16     argument in the court it was on a motion to dismiss.          And I

17     got up and explained to Your Honor that Bonumose had a strong

18     incentive to make these allegations and false allegations of

19     misappropriation in order to avoid the breach of contract

20     problem that they had because they didn't meet their

21     milestones, and they didn't.      And by not meeting their

22     milestones they'd have to give intellectual property back.

23                Now, what Ed Rogers had calculated, he had

24     calculated -- he knew because he had been a former director at

25     CFB, former CEO.     He knew CFB had no money and he knew




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 36 of 92 Pageid#: 4917
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 37



 1     Percival Zhang had no money.        So he thought if he sued them,

 2     he thought if he sued them they would fold because that

 3     Percival didn't have any money, okay?        What he didn't

 4     calculate on, he didn't calculate on, is that TIIB would throw

 5     Professor Zhang a lifeline so that he could defend his name.

 6                  After that motion to dismiss hearing while I was --

 7     as soon as Your Honor left the Court, Ed Rogers came up to me

 8     and said, are you being paid in yuan?        That is, are you being

 9     paid in Chinese currency.       I refused to answer and he asked me

10     again.     He was very upset.     Very upset that somebody was

11     paying for Percival Zhang's defense.        And what his strategy

12     has been and continues to be with every single one of those

13     motions is simply impose as many costs on Percival Zhang and

14     the people who are funding him as possible.

15                  Now, Your Honor, I don't make those allegations

16     lightly.     I invite Your Honor to review the record and see in

17     every instance what they are asking this case -- Your Honor to

18     do.   They are asking Your Honor to broaden discovery in ways

19     that are far beyond the scope of the complaint.          They are

20     asking Your Honor to order CFB and Professor Zhang to conduct

21     burdensome activities, some of which we haven't even discussed

22     yet, that have literally zero -- I mean, 0.001 potential to

23     have anything relevant in this case.

24                  What's that about?     That's about literally trying to

25     bankrupt Professor Zhang and they are trying to cut off his




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 37 of 92 Pageid#: 4918
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 38



 1     funds, and that's why they are using this case as a fishing

 2     expedition.     I do not make those allegations lightly, but they

 3     are true because that is what is happening.         You don't respond

 4     to an interrogatory response in Inositol and say it's not

 5     relevant.     And after having heard the Court say hey, look,

 6     let's conduct everything (inaudible) Tagatose and then you go

 7     out and subpoena a bunch of parties on Inositol specifically,

 8     a bunch of lawyers.       And then you come up in the case and say,

 9     oh, this isn't a Tagatose case anymore, it's about sugar

10     phosphate.     We never even heard about that.

11                  THE COURT:    All right.

12                  MR. HOPENFELD:    Your Honor, I think that tells you

13     something about what's going on here.

14                  THE COURT:    Well, here's what I want to -- want to

15     do on this.     This is obviously an important point about the

16     scope of discovery and the scope of the allegations and

17     defenses in the case.       And it really wasn't something that was

18     fairly or clearly raised in the briefing for any of the

19     motions that we're having today, so I want to consider that

20     more.   I want to do so carefully.      And I want some further

21     input from you-all on that, and specifically what I want is

22     just some briefing on -- you know, directing me to what

23     you-all think is the scope of the existing claims and asserted

24     defenses in the case and if those concern Tagatose assigned

25     assets, sugar phosphate, Inositol, you know, within that realm




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 38 of 92 Pageid#: 4919
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 39



 1     of information.    I want you to walk me through.        And if

 2     there's some discovery responses that you think limit those or

 3     further flesh them out, then please provide those as well.

 4     And yeah, I would like to see that, and I think limiting the

 5     responses -- or submissions to ten pages.         If you need to

 6     attach exhibits, which I think you probably would, of course

 7     you can go beyond the ten, and to have that by next Friday.

 8                MR. HOPENFELD:     So Your Honor, I just want to make

 9     sure I'm clear.    Both parties are going to make independent

10     submissions.

11                THE COURT:    Right.

12                MR. HOPENFELD:     Next Friday on what they think is

13     and is not within the scope of the case and proper discovery.

14                THE COURT:    Right.   On this related -- and where

15     this is coming -- coming out of is, you know, it's -- you

16     know, the communications concerning or related to or

17     indirectly relating to Tagatose, is that -- you know, is that

18     overly narrow, is it overly broad?       It seems like you-all have

19     pretty differing views on that at this point.         I want to make

20     sure that -- that we're real clear on it.

21                MR. HOPENFELD:     Okay.

22                THE COURT:    All right.

23                Okay.   I know there are -- Mr. Hopenfeld, there are

24     some other categories of documents that you provided.             There

25     are 88,000 documents that were provided that I think were




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 39 of 92 Pageid#: 4920
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 40



 1     related to -- to the communications.        Is that right?    Can you

 2     tell me more about that?

 3                MR. HOPENFELD:     I don't know that the number is

 4     88,000.   I did see that number in their papers.         Doug, do you

 5     know that we actually got a -- did we actually get a document

 6     count on that?

 7                MR. TILLEY:    It's a page number, not a document

 8     count, and that was -- that production included any -- any

 9     document and any attachment sent to or from any known

10     TIIB-issued or nonTIIB-issued point of contact for

11     TIIB-affiliated personnel that referenced -- that made

12     reference to Tagatose.      It was -- that -- that is everything

13     we have that references Tagatose that's within our possession,

14     custody, and control.

15                THE COURT:    Okay.

16                MR. HOPENFELD:     And just to remind Your Honor,

17     that's the second pot of documents.        There's two more pots we

18     haven't even talked about.

19                THE COURT:    Right.   And there was -- and then also

20     some WeChat --

21                MR. HOPENFELD:     Yes.

22                THE COURT:    -- documents that -- tell me more about

23     that.

24                MR. HOPENFELD:     Yeah.   So Your Honor, we -- as Your

25     Honor ordered, we hired a discovery vendor to go and see if we




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 40 of 92 Pageid#: 4921
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 41



 1     could recover the WeChat information.        And you will see

 2     actually we explained this in an email dated I think on or

 3     before November 14 to opposing counsel.        We were -- we tried

 4     to extract the information, but there was no -- well, we were

 5     able to extract some information.       We weren't able to extract

 6     any meaningful information that we could reconstitute in a

 7     document, as a document.

 8                  And Doug, am I accurately stating this?

 9                  MR. TILLEY:   Yes.   In a nutshell, what our vendor

10     was able to mine was materials -- raw files, audio, pictures,

11     video like dancing cats and memes and stuff, that appeared to

12     have been sent or received via WeChat, but there was no

13     ability and no discernible data that would inform when, from

14     whom, to whom, or basically in what context any of those files

15     were sent.     And further said to have extracted all of those in

16     the vicinity of 22 to 23,000 such files, to extract those, we

17     were advised, would be a manual, laborious, expensive process,

18     and that would be prior to review.

19                  And just for purposes of context -- you know, I

20     don't know the Court's familiarity or use of various chat

21     clients, but WeChat is not dissimilar from WhatsApp or Keychat

22     or, you know, AOL Instant Messenger to harken back the

23     good 'ol days, that it's just -- it's very commonly used.

24     There's an ability to send attachments.        And the fact that

25     someone over the period of, you know, however long Professor




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 41 of 92 Pageid#: 4922
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 42



 1     Zhang was using WeChat, the fact that there are so many files

 2     is completely unremarkable.      It is not evidence of anybody

 3     sending or receiving anything they shouldn't have.          It's just,

 4     you know, somebody effectively texting with friends, family,

 5     colleagues, professional acquaintances, et cetera.

 6                MR. HOPENFELD:     Exactly.     I want to emphasize that,

 7     Your Honor, which is in Asia they use these -- they use

 8     functions like WeChat, I mean, it's just like what people text

 9     with.   It's like on like every little smartphone, every little

10     smiley face that people -- emoji and people send to you, it's

11     all that stuff.    Now, do people use it for substantive

12     communications?    Yes.    But the bottom line is that we weren't

13     able to get anything meaningful out of the WeChat stuff,

14     though we tried.

15                And Your Honor, we have an incentive to try because

16     we don't -- again, we're the ones accused of doing wrong here,

17     and we're trying as best as we can to lay the table open to

18     show the other side that we haven't done anything wrong.           So

19     we don't want to leave any inference that we're hiding

20     something someplace.      So we did our best with that.      And to my

21     knowledge nobody -- at least even Bonumose hasn't complained

22     about the WeChat files.      Now maybe they will some day, but

23     they haven't, okay?

24                THE COURT:     All right.     From the information that

25     your vendor extracted or wasn't able to extract, there's no




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 42 of 92 Pageid#: 4923
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 43



 1     indication of recipients of these --

 2                MR. HOPENFELD:     No.

 3                THE COURT:    -- communications, okay.

 4                MR. HOPENFELD:     No.

 5                MR. TILLEY:    That's correct, Your Honor, that's our

 6     understanding.     And we went around the horn -- I spent a

 7     significant amount of time on the phone with the vendor making

 8     sure that I was understanding that the facts are precisely as

 9     we just recited and Your Honor summarized in a better more

10     succinct way than we could.         So yes, that is -- that is the

11     bottom line.

12                THE COURT:    Okay.

13                MR. HOPENFELD:     So that's the third pot.

14                And then there's the final pot.        The final pot of

15     documents are documents that the United States government

16     imaged from the devices that had been confiscated from

17     Professor Zhang.     That is all his electronic devices.        His

18     computers, cell phones.      You know, I don't even know what all

19     of these devices are.     I do know that the government --

20     obviously, we don't have access to the actual devices

21     themselves.    The only thing the government has given us is

22     this about eight terabytes of data of the files that they used

23     to image all of that.

24                And as we explained in our briefing, Your Honor, we

25     got these eight terabytes of data and we went to our discovery




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 43 of 92 Pageid#: 4924
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 44



 1     vendor, and they basically told us it will be a couple hundred

 2     thousand dollars just to host this.        That is just to upload

 3     that and, you know, just get it ready.        This is before you

 4     even do anything like put production numbers on it or review

 5     it or put search terms to it or extract it.         It's going to be

 6     a couple of hundred thousand dollars.        So we -- we've looked

 7     at that and we have no practical way of making any use out of

 8     this information.     And on the other side we had Bonumose

 9     repeatedly asking for it.

10                Now, we can reason --

11                THE COURT:    Mr. Hopenfeld, are there -- what other,

12     you know, devices or what have you are represented in this

13     eight terabytes, and is there any way to break out particular

14     ones?   Have you --

15                MR. HOPENFELD:     No.

16                THE COURT:    Has Professor Zhang been able to say,

17     you know, there are certain things that are -- you know,

18     certain devices or programs that I would use to communicate

19     with Tianjin and others not?        I mean, any way to narrow this?

20                MR. HOPENFELD:     Not that I know of.

21                MR. TILLEY:    Yes.     Your Honor, in response to your

22     first question, there are several computers that were seized

23     and imaged.    There were several mobile devices.        There were

24     external hard drives, there were USB and other sort of like

25     portable storage devices.        And Professor Zhang was unable to




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 44 of 92 Pageid#: 4925
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 45



 1     exclude that really any of them contained potentially

 2     responsive information.       And, you know, certainly we --

 3                 Sorry, I thought I was going to sneeze.

 4                 MR. HOPENFELD:     Your Honor, what I don't know of,

 5     and Doug, you can tell me if I'm wrong, I know of no way to

 6     separate the material.       Like, for example, to -- basically to

 7     go in there and say, oh, we're going to concentrate on just

 8     his computer or concentrate on just his cell phone or

 9     something like that, you're going to have to go in there and

10     you're going to have to essentially upload the files and do

11     all this hosting service.       I don't know how you could do that.

12     I know that the cost of doing any of that would be extremely

13     large.

14                 We didn't get -- Doug, correct me if I am wrong.         I

15     don't believe we got like separate -- it's not like we got a

16     different disk for each device.       We got all the data sort

17     of -- we got all the data lumped into one giant thing.           And I

18     believe -- as you can even see from the declaration that was

19     submitted by Bonumose, there's a proprietary -- I believe what

20     the government does is they have a proprietary -- proprietary

21     software for extracting and encrypting and doing all the data.

22     So a lot of the data is going to be wrapped up in there.

23                 Now, as we also explained in our briefing, we don't

24     think that there's anything really relevant or proportional in

25     here.    To the extent that there is anything relevant to




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 45 of 92 Pageid#: 4926
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 46



 1     Tagatose, we believe that the other materials that we would

 2     have produced are already going to have that.         But again, we

 3     just wanted to end the issue.       So what we did is say look, we

 4     can't -- there's no practical ways to pull this up.          Spend

 5     $200,000, put production numbers, and just stamp it and review

 6     it, that's just going to be half a million dollar enterprise.

 7                  So what we decided to do is essentially do what Rule

 8     34 allows you to do, and which I have done many -- back to my

 9     days at the Department of Justice.        We just simply basically

10     gave them an unlimited inspection right.        So we said here's

11     the disks.     You can go inspect them.     You can -- if you want

12     to do any pulling, you can pull.       So if you're a discovery

13     vendor, if Bonumose has a discovery vendor where it can find a

14     way to separate certain out of the stuff and pull it and

15     produce it and use it in this litigation, they can.          It's

16     actually prejudicial to us, because we can't use any of this

17     information unless we produce it with the production numbers.

18     But we can't extract it.      So if they can do it, more power to

19     them.

20                  But what I think -- but what we would object to and

21     object very strongly to is the notion that we would have to

22     pay for this enterprise given its, A, very high unlikelihood

23     that it would yield to anything useful in the case, and, B,

24     there's a simple way for plaintiffs to solve the problem.

25     They can do it themselves, and they have a strong -- if they




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 46 of 92 Pageid#: 4927
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 47



 1     can find a way to economically extract the information, let

 2     them do it.

 3                  THE COURT:     All right.   Let me -- Mr. Stidham, let

 4     me hear from you on these three different groups.          And why

 5     don't we take them in order starting with the 88,000 pages and

 6     what that looks like to you.

 7                  MR. STIDHAM:     I'm sorry, Your Honor.    You cut out a

 8     little bit.     Your question was with regard to the 88 --

 9                  THE COURT:     Sure.   What -- yeah.   What was that --

10     what was that information -- you know, do you think it's --

11     from what you've seen, is it -- you know, is it responsive and

12     so forth?

13                  MR. STIDHAM:     Well, Your Honor, I mean, so we did

14     receive some documents.        They look to be responsive, yes.      I

15     mean, for I think the reasons the Court properly framed what

16     we're discussing today, we don't know whether that's all of

17     what's responsive.        We haven't, to be honest, been able to

18     spend the time yet to see whether or not, for example, there's

19     missing emails that might be connected, you know, what I think

20     we call -- when we're searching eDiscovery an orphan, you've

21     got an email that doesn't seem to have the related email

22     connected.     And to be honest, if one of the things that --

23     we've held off on some of that until we know and get a better

24     sense as to what the supplemental production is so that we

25     don't end up reviewing the same documents twice that may not




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 47 of 92 Pageid#: 4928
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 48



 1     be connected to all the related strings.

 2                So that's a long way to say, Your Honor, what we do

 3     know is that, yes, some documents that are responsive and we

 4     believe should have been provided before have been provided

 5     since the Court's order.

 6                THE COURT:     All right.   How about -- how about on

 7     the WeChat?    You know, do you see some way that can be

 8     meaningfully processed when it sounds like the vendor isn't

 9     able to tell, you know, who received the communication, who

10     sent the communication?

11                MR. STIDHAM:     So Your Honor, I think this is

12     combined with kind of a broader question.         I did -- to our

13     understanding, the only information -- and Mr. -- I know both

14     of them are discussing this, so I guess I'm not sure which one

15     would address this, but I did not hear from them as to whether

16     or not they are talking about work they did on the actual

17     devices or whether they are talking about the mirrored image

18     that they sent to us.      Because our vendor has told us it's

19     kind of a different ball game, Your Honor.

20                Focusing just on the WeChat, we do understand that

21     you can access WeChat information on the device.          It's not

22     accessible in a meaningful way for the reasons we've kind of

23     articulated based on just the mirrored image that we received.

24     I think we're talking about a different ball game if you're

25     using the actual document themselves and then to the extent




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 48 of 92 Pageid#: 4929
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 49



 1     there's access to WeChat information that has either been

 2     saved to the cloud or somewhere else.         That's a question for

 3     Professor Zhang and, to be honest, going to be part, I'm sure,

 4     of the custodial deposition as to how he stored that.

 5                  So, Your Honor, we understand it can be meaningfully

 6     accessed based on what was provided to us through the mirrored

 7     image.     We do understand that it can be accessed through the

 8     devices themselves and again with a better understanding as to

 9     how Professor Zhang actually used these -- used that platform.

10     It's potentially accessible in that way.

11                  THE COURT:     Okay.   And Mr. Hopenfeld, as to the

12     WeChat, do you have the devices that that was on or access to

13     cloud information?

14                  MR. HOPENFELD:     Doug, you can probably help me out

15     here.    My understanding is that we searched for cloud

16     information -- go ahead, Doug.

17                  MR. TILLEY:     Yeah, I'll take it.     So A, we do not

18     have access to the devices.         They remain in the custody of the

19     federal government.        So, you know, just to eliminate an

20     ambiguity in that regard, no, we have not run any searches on

21     the devices.     We have -- I mean, I have never seen the

22     devices.     I don't know that I ever will.        Hopefully some day

23     Professor Zhang can get his stuff back.

24                  With respect to the cloud, we asked our vendor to

25     try to ascertain whether and to what extent any information




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 49 of 92 Pageid#: 4930
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 50



 1     could be recovered that way.         They reported that no, no it

 2     cannot.     That's just not the way WeChat works.        And I will

 3     represent to Your Honor that I separately have -- I have

 4     personally sought to recover stuff from the WeChat cloud just

 5     to assure myself that, you know, we were doing everything

 6     within our power, because I know that that is an area of

 7     particular concern for Bonumose, and I was not able to recover

 8     anything.

 9                  I think that's fully responsive, but if there's

10     anything further that Your Honor would like to know I'm happy

11     to answer to the best of my ability.

12                  THE COURT:     Okay.   All right.    Mr. Stidham, on the

13     cloud, is that -- you have different information that -- from

14     a vendor that WeChat information can be accessed from the

15     cloud?

16                  MR. STIDHAM:     We do have different information, Your

17     Honor.    And I also want to make clear that, you know, it's a

18     combination of whether you can access it from the cloud and

19     also how Professor Zhang was using it.           I mean, we have the

20     one example relating to Chengdu contract that Professor Zhang

21     was saving in some way in the WeChat communications.           And

22     we've got a indication that he was using WeChat to communicate

23     with Tianjin on obviously business-related matters.           So

24     there's an additional question that's kind of not explained

25     with regard to that.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 50 of 92 Pageid#: 4931
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 51



 1                And Your Honor, if -- Mr. Tilley's statements not

 2     having the devices I think to us raises something that's

 3     pretty -- that might -- that should be a step that we believe

 4     should be taken to expedite things.        And Your Honor, maybe an

 5     order from this Court would be helpful in that regard.           But if

 6     these devices -- these devices clearly exist, there's really

 7     no reason given where the criminal case is, particularly if we

 8     had a stipulation from the parties here that we'd like to have

 9     access to these devices so that they can be appropriately

10     searched, you know, that avoids a lot of -- a lot of things

11     right there and runs to ground things quickly.         Because I

12     think to our understanding from our vendors it's a completely

13     different ball game when we're talking about the devices

14     themselves and what we can access and the efficiencies that

15     can be achieved in review.

16                MR. HOPENFELD:       Your Honor, can I speak to that

17     briefly?

18                THE COURT:    Yes.

19                MR. HOPENFELD:       So you'll recall, Your Honor, that

20     we did move for -- to the criminal case to release the

21     protective order --

22                CONFERENCE CENTER:       Your host is exiting the

23     conference.

24                (Brief interruption.)

25                THE COURT:    Counsel, I think I dropped you.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 51 of 92 Pageid#: 4932
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 52



 1                 MR. HOPENFELD:    Your Honor, are you back on?

 2                 THE COURT:   I am.   Mr. Hopenfeld, you were just

 3     starting to explain the criminal -- something going on --

 4                 MR. HOPENFELD:    Yeah.   So you'll recall that, you

 5     know, once the devices are seized Professor Zhang doesn't have

 6     access to them and there's a protective order.         And you'll

 7     also recall that we repeatedly went back to the Court to try

 8     to lift the protective order so that we could get our hands on

 9     the devices, and all we got was the limited release from that

10     protective, as Your Honor knows, and we have made as much use

11     of that as we possibly can.      We're arguably pushing it if you

12     look at the scope of what the limitation on the protective

13     order is.

14                 But the bottom line remains that we don't have

15     possession of those devices.      And we'd love to have possession

16     of those devices for a number of reasons, but we simply do

17     not.

18                 THE COURT:   You know, I have a feeling that the

19     answer on that would -- for request to get access to the

20     devices themselves would be a resounding no.         You know, I --

21     if they -- if the devices are evidence or, you know, have

22     fruits of allegedly illegal conduct there's -- I don't think

23     there's any chance that the U.S. attorney's office or the law

24     enforcement agencies who may have custody of those devices are

25     going to be willing to have anyone else --




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 52 of 92 Pageid#: 4933
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 53



 1                MR. HOPENFELD:     Your Honor, that is our information

 2     as well.   That is my understanding from our criminal counsel,

 3     is that it's -- it's highly unlikely that the U.S. attorneys

 4     would comply there.

 5                What I suggest to Bonumose is if they -- if this

 6     is -- if this is that urgent to them, they should go -- I

 7     mean, they have a relationship with the U.S. attorney.           I --

 8     there's nothing that stops them from going and trying to

 9     subpoena the U.S. attorney or ask the U.S. attorney

10     themselves.    They can do that.     But we have exhausted -- we

11     have exhausted our ability to get our hands on the devices for

12     now.

13                THE COURT:     Mr. Stidham, if there's -- if you make a

14     request to the U.S. attorney or any of the law enforcement

15     agencies and they are willing to release the devices, and

16     under some circumstances, you know, I'll certainly be -- you

17     know, open to considering that and figuring out a way to do

18     it.

19                MR. STIDHAM:     Your Honor, we will -- go ahead, Jack.

20                MR. MARTIN:     Your Honor, this is Jack Martin with

21     Hunton Andrews Kurth.      I do have a call in to Assistant U.S.

22     Attorney Pfleger on this very issue.        Unfortunately, I got his

23     voicemail and I think probably he's not working because of the

24     government shutdown.

25                THE COURT:     They are working.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 53 of 92 Pageid#: 4934
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 54



 1                  MR. MARTIN:     Excuse me?

 2                  THE COURT:     Yeah, they are working.

 3                  MR. MARTIN:     Oh.   Well, he hasn't returned my call.

 4     I'll try again then.        But let me just leave it here, Your

 5     Honor.     I will -- I will make inquiries of Mr. Pfleger, but I

 6     do think there's -- there's some likelihood that it's

 7     something that the Court might be able to help us with.           I can

 8     report back to the Court on the government's position.

 9                  But it seems to me that we had a pending civil case

10     and we had devices with relevant information that were seized

11     by the government.        It just seems to me that we -- we ought to

12     be able to work out some way to satisfy the government's

13     interest in preserving the evidence and the legitimate

14     interests of the civil litigants in having access to it.

15                  And so again, I'll just leave it with -- we'll be

16     back in touch with the Court, but it may be a situation where

17     a court order would help us.

18                  THE COURT:     And you can certainly explore -- explore

19     that and report back if there's something that you think can

20     be done.

21                  MR. MARTIN:     And thank you for letting me know they

22     are in the office.        I'll try again.

23                  MR. TILLEY:     Your Honor, I think that this is

24     contemplated by what you just said, but just because I like

25     beating horses good and dead, before --




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 54 of 92 Pageid#: 4935
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 55



 1                Let's assume that the U.S. attorney's office is

 2     willing to release the devices.       Before that happens, I would

 3     ask that we all caucus and talk about how that's going to be

 4     done.   What I'm concerned about is, you know, there's going to

 5     be -- take for example, Professor Zhang's phone.          There's

 6     going to be, you know, texts with his wife, texts or messages

 7     potentially with counsel and stuff of a --

 8                MR. STIDHAM:     Doug, at the risk of interrupting you,

 9     I would just say that we would not want to take control of any

10     device without all parties being aware of it and the Court

11     understanding that, too.

12                MR. TILLEY:     Okay.

13                MR. STIDHAM:     I didn't mean to cut you off, Doug.        I

14     just wanted to say that --

15                MR. TILLEY:     No, that short-circuits it.

16                THE COURT:     Yeah, I'm sure there would have -- I'm

17     sure there would have to be some order associated with the

18     devices being released if they are going to be, so...

19                MR. TILLEY:     Just trying to err on the side of

20     clarity, but thank you.      Thank you both for that confirmation.

21                MR. STIDHAM:     And Your Honor, the only last thing

22     about WeChat, to clarify, is I do want to make it clear that

23     we do understand that there's a functionality in WeChat that

24     can be exploited not -- it's not just a question of preserving

25     it to other online platforms.       There's a function in WeChat




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 55 of 92 Pageid#: 4936
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 56



 1     that allows a party to -- to save their WeChat messages such

 2     that they would be accessible.       And so we would want to

 3     have -- and maybe this is something that we have to explore in

 4     a custodial deposition, but, you know, that's obviously a

 5     question as to whether Professor Zhang was maintaining his

 6     WeChat messages and whether or not there has been an effort by

 7     the parties to using his password accessing whatever has been

 8     saved within his WeChat account.

 9                THE COURT:    Okay.   All right.    Well, it sounds like

10     any of the WeChat information, that's really something that

11     you'll just need to pick up at a later date, whether it's

12     after the deposition when you get some more information so

13     that you-all can look in the cloud or -- or, you know, if you

14     are able to get access to the devices.

15                And Mr. Tilley and Mr. Hopenfeld, of course if you

16     do get some information that you can access the WeChat

17     communications from the cloud and you think that there's some

18     reasonable way to search them, you know, I would encourage you

19     to reach out to counsel for Bonumose and talk about how to go

20     about that.

21                MR. HOPENFELD:     Your Honor, we will of course do

22     that.

23                THE COURT:    Mr. Stidham, how about on the -- any

24     more discussion on the six or eight terabytes of information

25     and how to deal with that?




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 56 of 92 Pageid#: 4937
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 57



 1                  MR. STIDHAM:    Well, Your Honor, I guess I'm

 2     hesitating because, as this is framed, I guess perhaps it's a

 3     question that we need to wait until the custodial depositions,

 4     although we would certainly hope that the party would -- that

 5     defense counsel would expedite things by taking steps now.

 6                  You know, what we set out is it's really not usable

 7     for us, but we also don't have a certain password we would

 8     need to even provide inefficient access to the documents.             And

 9     part of our frustration with it -- I'm putting aside, you

10     know, the disputes as to how it was represented it was being

11     presented.     I know the Court is not looking at that.

12                  But just the practical issues about this is we don't

13     know whether the government grabbed Professor Zhang's

14     children's devices and mapped them or not mapped them.           We

15     don't have any guidance regarding which ones were really used

16     by Professor Zhang or not so that we can engage in a

17     meaningful discovery.       And that's why we included some of the

18     dialogue between Mr. Ruff and Mr. Hopenfeld when we were

19     trying to get information regarding chain of custody how it

20     was used and we were getting stiff-armed.         So if we have to

21     wait for the custodial deposition, I guess we'll do that, but

22     I would just mark that there is a significant level of

23     frustration that -- among other things related to the document

24     dump that we've gotten no indication as to which one was the

25     device that Professor Zhang used when he was conducting




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 57 of 92 Pageid#: 4938
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 58



 1     business.

 2                 THE COURT:   Yeah, and that's -- Mr. Hopenfeld,

 3     that's what I was kind of trying to get at with some of my

 4     questions to you, you know, about are there -- you know, were

 5     there some computers or so forth that might contain responsive

 6     documents or not.     And if you are able to get that

 7     information, I think that certainly could -- could help just

 8     to try and narrow the scope of what sounds like a really huge

 9     amount of information that I'm sure contains lots of

10     unresponsive documents that there would be no need for anyone

11     to go through.

12                 But if there are certain areas where Bonumose can

13     look, then, you know, that may prove helpful at some point.

14                 MR. HOPENFELD:    Your Honor, let me -- at the risk of

15     as Doug would say beating the dead -- the horse is not dead.

16                 I want to reiterate what was done before.        So when

17     we did our initial harvest of documents -- and I reiterate the

18     initial harvest of documents for the purpose of investigation,

19     it was way before any document requests came or discovery had

20     even started.    We basically got from Percival Zhang's computer

21     pretty much all of the files from CFB.        He basically -- we

22     went to him and said give us that, and he gave us pretty much

23     everything CFB had and a bunch of email accounts that he then

24     had.   So in terms of the relevant information to this case, it

25     should be there.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 58 of 92 Pageid#: 4939
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 59



 1                  The only thing I don't know is -- the only

 2     information where, to be candid, it's possible there's

 3     information would be perhaps on the cell phone.          I just don't

 4     know.   I'm not saying it is or isn't.       But that cell phone is

 5     in the hands of the government.        So as far as I know, anything

 6     that's going to be on those images is going to be either

 7     repetitive, what's already produced with what has to do with

 8     Tagatose or CFB, especially in light of the fact that we went

 9     through the emails now in a separate way, or it's just going

10     to be stuff that's irrelevant.        But, obviously, we can't know

11     because we can't even -- we can't -- we don't have -- you

12     know, we didn't encrypt this device.        We didn't pull the -- we

13     didn't make the images, the government did.         So, you know,

14     there's a level to which I can't even answer the question.

15                  THE COURT:   And so for the -- you said there was

16     some external hard drives and things like that.

17                  MR. HOPENFELD:   USBs.

18                  THE COURT:   Yeah.   Do you know if -- from what

19     Professor Zhang has told you whether any of that -- those

20     devices --

21                  MR. HOPENFELD:   All I know -- so it could be --

22     there -- some of that information would be stuff that's --

23     there is some CFB information that we didn't collect, and a

24     lot of that is the information that if Your Honor would go

25     back and read the criminal trial, it's stuff like that.           So




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 59 of 92 Pageid#: 4940
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 60



 1     for example, CFB's time sheets and stuff like that.          So I know

 2     that there's stuff like that there.

 3                But having to do with Tagatose and the technical

 4     stuff and the stuff that's relevant to this case, there's no

 5     indication that it -- that any of that would be there.

 6     Otherwise I would have tried to collect it for purposes of

 7     investigating the case and trying to figure out, you know,

 8     what the merits of the case are.

 9                Now, I can't -- I can't tell you under oath that

10     it's impossible that somewhere there is a relevant document in

11     there that somehow was on a USB device that Percival Zhang

12     didn't remember or think about.       It's possible.     But it is --

13                MR. TILLEY:    James, can I hop in or a second?

14                MR. HOPENFELD:     Yes, you can.

15                MR. TILLEY:    Yeah, sorry about that.

16                So certain -- in my understanding, certain of the

17     USBs, the external hard drives and some more voluminous

18     sources were things that might have been used -- and I sort of

19     emphasize because it's not clear, might have been used by

20     departed CFB personnel.      The fact is that all of this stuff

21     was in -- was in Professor Zhang's basement because CFB after

22     the events at issue in the complaint and our contentions about

23     Mr. Rogers taking steps to basically cripple the company, you

24     know, there was no money for office space.         There was no money

25     to keep any lights on, et cetera, et cetera.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 60 of 92 Pageid#: 4941
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 61



 1                 So, you know, I want to be responsive to Your

 2     Honor's question and I want to, you know, not impose on any

 3     party any undue burden.      So it sounds like what you're asking

 4     and what Mr. Stidham is asking, is it possible for us to give,

 5     to provide a list of sources that definitely were not used for

 6     purposes of any TIIB-related or CFB-related or otherwise

 7     potentially relevant purposes.       And I'm not sure that it is

 8     possible.

 9                 I will commit to you that we will ask Professor

10     Zhang if he can provide additional guidance.         We had that

11     discussion with him previously, and my recollection, which

12     isn't perfect, may -- my recollection is that he was not able

13     to say you definitely don't need to look at sources A, B, and

14     C.   But we will go back and ask in the hopes of avoiding

15     further disputes.     And while we disagree that we did a

16     document dump, rather, we gave what was asked for, you know,

17     we -- we're just trying to be reasonable and fair and not run

18     up the bills on anybody.      So that's something -- that's

19     something that we can do.

20                 I don't want to commit -- as I sit -- well, more

21     accurately, as I pace here now -- that we're going to have a

22     way to materially limit the volume of potentially relevant

23     sources.

24                 MR. HOPENFELD:    And just to add to that, Your Honor,

25     I suspect that the only way that we're going to be able to




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 61 of 92 Pageid#: 4942
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 62



 1     definitively answer the question is when we actually get

 2     access to the devices ourselves, just -- because there's no

 3     other way we can double check right now without looking at the

 4     devices themselves, oh, I don't -- yeah, that USB actually

 5     does have some files.      I don't -- like I said, I think it's

 6     highly unlikely given the nature of what we collected in the

 7     first place, but we can't rule it out.

 8                THE COURT:     And the passwords on -- on the

 9     information that was imaged, is this -- is this passwords that

10     the government imposed or that their proprietary software

11     created or are these passwords that maybe Professor Zhang

12     placed on information?      Mr. Hopenfeld, do you know?

13                Mr. Stidham?     Could you tell from your review?

14                MR. STIDHAM:     To be honest, Your Honor, the

15     vendor -- I'm looking, and I don't recall whether the vendor

16     said that they were devices -- excuse me, passwords from

17     Professor Zhang related to his device or passwords related to

18     whoever imaged.

19                THE COURT:     All right.   I imagine --

20                MR. TILLEY:     Sitting here right now we do not have

21     that answer, either, on behalf of the defendant.

22                THE COURT:     If it's a password from the government,

23     I mean, they do -- you know, sometimes discovery that they --

24     the electronic discovery that they provide will have a

25     password really to get into the -- get access the information.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 62 of 92 Pageid#: 4943
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 63



 1     I don't think that there are multiple ones.         But that's

 2     something that you could also ask the U.S. attorney.

 3                 MR. STIDHAM:     And Your Honor, we would ask, just

 4     because we believe this should have been done before, that

 5     Professor Zhang be -- that they discuss with Professor Zhang

 6     the folder structure on the devices and if there are any

 7     folders that likely -- excuse me.       Any folders that were used

 8     in conducting business and those things, that has to be shared

 9     with us because -- and I'm not sure whether they can or not.

10     But to the extent any of the folders can be identified as

11     relevant, that's something that should be done.          And then any

12     passwords that Professor Zhang possesses that are relevant to

13     this, we would like to have those, too.

14                 MR. HOPENFELD:     Your Honor, let me -- may I

15     direct -- answer Mr. Stidham's question?

16                 THE COURT:     Sure.

17                 MR. HOPENFELD:     I would direct you to the original

18     document production we made, which includes basically the --

19     Professor Zhang maintained of his CFB folder structure with

20     all of the substantive documents in it.        And we produced that

21     as it was on his computer, which is again -- and the reason we

22     were able to do that is that we did -- that was information

23     that we did harvest prediscovery.       So you should already have

24     access to the main information, stuff that was on Percival's

25     computer.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 63 of 92 Pageid#: 4944
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 64



 1                  MR. TILLEY:     Moreover, I have a vague recollection

 2     that I would like not to be held to, but, you know, in the

 3     spirit of transparency I want to share it.         I have a vague

 4     recollection of the folder structure that Brett had asked

 5     about.     I don't believe that that came from Percival or from

 6     CFB.     I think that was a function of how the images were

 7     created.     We -- we can go back and ask again.

 8                  You know, we're not in the business of frustrating

 9     fair discovery.     We are just in the business of not taking on

10     disproportionate burdens for very marginal benefit.          So, you

11     know, we will work to the best of our ability to try, to the

12     extent we can, to narrow the scope of what Bonumose needs to

13     look at.     I am not committing that we will be successful in

14     doing so, because a lot of this depends on information and

15     facts that are not available to me, and, frankly, some

16     technical stuff that goes over my head.         But I will commit to

17     you, Your Honor, and to you, Mr. Stidham, that -- that we will

18     help to the extent that we're able.

19                  THE COURT:     All right.   I certainly think -- go

20     ahead.

21                  MR. STIDHAM:     I apologize, Your Honor.    Just while

22     Doug was speaking, Brett did inform me that the vendor

23     indicated that there's -- professor Zhang's Apple passwords

24     would be needed to access some information.         So Doug, if you

25     could see what you could do in that regard.         That's not the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 64 of 92 Pageid#: 4945
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 65



 1     only password, Your Honor, but those are passwords that are

 2     relevant to review what was -- what was provided.

 3                MR. TILLEY:     It may be productive, Erik, if you are

 4     able to provide us with a list of the things that you

 5     understand to be password protected.        And if your vendor was

 6     able to determine whether -- you know, to determine or

 7     suspect, I guess, whether those passwords were imposed by

 8     Professor Zhang or by the government, that will help drive

 9     that discussion.     I just want to note so there's no surprise

10     about it later.     I feel a little bit uncomfortable providing

11     passwords if -- you know, I shouldn't be saying this on the

12     record, but I use the same password for a lot of things, and

13     so, you know, that presents some sort of security concern for

14     me if we share Percival's passwords, if that's what they are.

15     But, you know, we will work with you in good faith to find a

16     solution to that to the extent that we can.

17                MR. STIDHAM:     So Doug, Brett will give you a call,

18     Brett or Brandi will give you a call, and we'll do our best to

19     identify that.     We also have -- we can start further

20     discussion on folder structure to the extent we can and show

21     you what our vendor was able to provide us.

22                With regard to the passwords, I -- those are

23     legitimate concerns.      Leave it to you as to whether you want

24     to state those attorneys' eyes only and give them just to

25     Brandi or something like that and she could make sure they are




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 65 of 92 Pageid#: 4946
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 66



 1     not shared with anyone.      But we'll do what we can to address

 2     concerns like that.

 3                MR. TILLEY:     Okay.     I'd ask just if you could put it

 4     in a writing to me, because I'm going to be very difficult to

 5     catch over the next couple of days and I don't want to be a

 6     bottleneck if you're waiting to do it by phone.          It will also

 7     just help me make sure, you know, my notes are not imperfect

 8     and I don't miss something.         So if you could do it in writing,

 9     I think I'd prefer that just for the sake of simplicity.

10                MR. STIDHAM:     Okay.     I'm sorry, Your Honor, I

11     interrupted.

12                THE COURT:     No, no.     This back and forth is helpful

13     and I think it advances things a bit.         Because the amount of

14     information that was provided, it's -- I mean, I agree with

15     CFB, this is just too much to -- you know, to go through

16     reasonably.    But, you know, I think -- and from Bonumose

17     it's -- you know, it's not usable and searchable in the form.

18     So I think that the exercise that you-all are engaging in now

19     to try and identify, you know, components of it that may be

20     responsive is helpful and is what we need to do.          And there's

21     probably going to be some additional follow up during

22     Professor Zhang's deposition that you-all need to -- I think

23     this is a good start.

24                All right.     Is that -- I think that pretty much

25     wraps up the document -- the document production, or the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 66 of 92 Pageid#: 4947
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 67



 1     discussions about the document production.         Is there anything

 2     else we need to address there concerning -- concerning the

 3     motion for compliance?

 4                MR. STIDHAM:     Your Honor, I think the only thing --

 5     and I don't know whether you meant at the outset when you laid

 6     the parameters whether you were including our request for a

 7     modification of your order delaying the custodial deposition,

 8     because just -- if you would just clarify.         I mean, we do

 9     believe that that should proceed.       I don't want to jump into

10     argument on it, though, if this is part of what you're

11     referring to as not wanting to modify in the order.          So I --

12                THE COURT:     Well, you know, I think -- I think that

13     the reasons for delaying that still exist.         If there are, you

14     know, some legitimate Fifth Amendment considerations in there,

15     I suppose there could be, and I think that was discussed at

16     our -- at our last hearing.      You know, it's -- I think it's

17     out of Professor Zhang's control and really any of the parties

18     about when Judge Urbanski can issue his findings of fact and

19     conclusions of law and make a determination on the criminal

20     trial, and I'm sure Judge Urbanski, you know, is trying to be

21     very careful in that finding.       So -- but I think the reasons

22     for putting off the custodial deposition still -- I think they

23     still stand.    I do understand that it's -- it's putting, you

24     know, pressure on the -- on the case schedule, though.

25                MR. STIDHAM:     Thank you, Your Honor.     That's the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 67 of 92 Pageid#: 4948
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 68



 1     issue that I was unclear as to whether you wanted to hear

 2     argument on that was remaining.

 3                THE COURT:     If there's anything -- if there's

 4     anything else that you-all wanted to -- that you think would

 5     be helpful to -- you know, to address on that, I'm happy to

 6     hear from you both, but --

 7                MR. STIDHAM:     On the issue of the deposition, Your

 8     Honor, or --

 9                THE COURT:     On the -- yeah, on the deposition.       I'm

10     not sure that there's much we can do about it at this point,

11     though.

12                MR. STIDHAM:     Well, I just -- the only thing I'll

13     add, and I'll be brief in the hope that we can just be brief,

14     is that we -- we have not seen or believe there is a Fifth

15     Amendment concern that has been articulated with regard to the

16     custodial deposition.      You could certainly claim the Fifth

17     Amendment if somehow it was perceived a custodial deposition.

18                And while I do understand that we could move orders

19     out and things like that, there's a -- I don't want to go

20     against my promise to be brief, Your Honor.         It's just we do

21     think that we could -- we'd love to get that taken out of the

22     way so that we can take, as discussed last time, the time to

23     get the appropriate information together so we can have the

24     30(b)(6) and the other depositions move forward.          And that's

25     just reiterating our belief that there's not a legitimate




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 68 of 92 Pageid#: 4949
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 69



 1     Fifth Amendment concern or basis to delay just the custodial

 2     deposition.

 3                THE COURT:    All right.    Mr. -- yeah, Mr. Hopenfeld,

 4     is there -- sure, I do want you to respond.         And let me just

 5     ask you, you know, this question, or --

 6                Are there some topics in the custodial deposition

 7     that you think can go forward now and if there are Fifth

 8     Amendment concerns you can raise them in the deposition and

 9     then -- there's going to be -- there's going to be another --

10     you know, a subsequent deposition of Professor Zhang.           Does it

11     make sense to go forward with some of the custodial deposition

12     and see if there is any need to raise a privilege objection?

13                MR. HOPENFELD:     The answer is no, Your Honor.          I

14     think I've -- we've addressed this several times in previous

15     iterations of this.     I've spoken with my criminal counsel and

16     I can -- it's highly unlikely that there would be anything

17     meaningful.    There's just too many ways to overlap.        We can't

18     risk something going on while the verdict is pending.           We

19     think that there's a certain strategy involved by Bonumose

20     with respect to this, which I won't go into.         But -- or I will

21     go into if you really want me to tell you.         But the answer is

22     that it won't be a meaningful deposition.

23                And the real important thing that I think is

24     important for Your Honor to understand is there's no prejudice

25     here because, as Your Honor knows, the trade -- the issue here




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 69 of 92 Pageid#: 4950
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 70



 1     of trade secret, the patent application is published long ago.

 2     The issue of damages is -- we don't even have a damages case

 3     here.   It's not even about the damages.       So the only prejudice

 4     would be the potential of if the discovery period is pushed

 5     out, that's actually going to prejudice us, not them.

 6                But as I explained in the briefing, it doesn't even

 7     have to be pressed out because if the concern is that delaying

 8     Professor Zhang's deposition further is going to delay

 9     discovery, well, there's an easy solution.         Let us depose and

10     cross examine Dan Wichelecki and Ed Rogers so that we can

11     prove that the allegations against our client are false.           We

12     still haven't been able to do that.        They are not subject to a

13     criminal verdict.     So there's lots of solutions here.

14                The Fifth Amendment concerns have not gone away.             If

15     there is a deposition, criminal counsel is going to basically

16     instruct Professor Zhang not to answer a lot of questions.

17     Probably all of them.

18                THE COURT:    You know, I think that you-all can by

19     continuing to have discussions like what we were talking about

20     just a few minutes ago, Mr. Tilley and Mr. Stidham, to

21     identify certain areas where there may be responsive documents

22     and the images that were provided.       And I think that that can

23     start moving things along somewhat and then the deposition --

24     hopefully it will be in the next -- and you have 14 days from

25     whenever Judge Urbanski issues his ruling, so hopefully it




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 70 of 92 Pageid#: 4951
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 71



 1     will just be in the next, you know, few -- few weeks to a

 2     month that you can get that -- get that in and then follow up

 3     with the other -- you know, the subsequent depositions of

 4     Professor Zhang.     I think it makes sense to keep that order in

 5     place, though.

 6                MR. HOPENFELD:     Your Honor, with respect to keeping

 7     the order in place, that would include the fact that we can

 8     not depose Dan Wichelecki or Ed Rogers?

 9                THE COURT:     Well, that's up -- I mean, that's up to

10     you-all to talk about when -- when you want to have him --

11     have them deposed.

12                MR. HOPENFELD:     Well, we want to depose them as soon

13     as possible.     And the only barrier right now is --

14                MR. STIDHAM:     Your Honor, if I can to foreclose

15     this, is if they are not going to modify --

16                THE COURT:     Go ahead, Mr. Stidham.

17                MR. STIDHAM:     Yeah.   So, Your Honor, just -- I'm not

18     going to engage in an entire rearguing of why we ended up with

19     the order and the -- the order of depositions that we did

20     that's reflected in the Court's order.        We're not -- we do not

21     want that to be changed, and we understand the Court's ruling

22     with regard to continuing to delay the custodial depositions

23     and the subsequent depositions.       We just ask for the

24     modifications, for the reasons I articulated, to start that

25     now.   And the only thing I guess -- I sure hope that we're not




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 71 of 92 Pageid#: 4952
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 72



 1     going to hear that it has to be delayed during the pendency of

 2     an appeal or something like that, but with our fingers crossed

 3     that we're not going to hear that the Fifth Amendment concerns

 4     still exist after a verdict, we understand the Court's ruling

 5     and we do not think it would be appropriate to modify any

 6     other aspect, including the ordering of the other deposition.

 7                THE COURT:     All right.   I think we can just keep --

 8     I think we can keep those in place, and that's something that

 9     you-all had -- we had reached an agreement on.

10                All right.     So I think that -- that takes care of

11     the motion -- all the topics in the motion to reconsider and

12     then also the motion to compel compliance; is that right?

13                MR. TILLEY:     I believe so, Your Honor.

14                MR. STIDHAM:     Bonumose believes so.

15                MR. TILLEY:     Motion to compel compliance as to

16     defendants.    There is the separate issue with respect to

17     Bonumose's compliance.

18                THE COURT:     Right, and then there's the CFB's motion

19     to compel concerning the communications with law enforcement.

20     So why don't we go ahead and move on to -- on to that one.

21                MR. TILLEY:     Before we do, Your Honor, and I'm sorry

22     to interrupt --

23                THE COURT:     Sure.

24                MR. TILLEY:     -- will there be -- we've talked about

25     a lot of stuff today already.       Will there be a written order




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 72 of 92 Pageid#: 4953
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 73



 1     forthcoming, or is that something that you would like to defer

 2     until you've received and taken a look through the

 3     supplemental briefing that you described earlier?

 4                THE COURT:     I'll probably do a pretty short order

 5     for what we have talked about today, but as far as any real

 6     substantive changes, I'm not sure that there's -- there's

 7     been -- been much.      But I will do a --

 8                MR. TILLEY:     That's fine.

 9                THE COURT:     -- short written order today.      I think

10     the -- you know, the bigger issue is going to be after --

11     after the briefing, and I will do a written order on that.

12                MR. TILLEY:     Okay.   Thank you.    I was just -- I'm

13     trying to figure out, you know, what came next.          But that's

14     clear to me.    Thank you.

15                THE COURT:     All right.   On the motion -- CFB's

16     motion to compel.

17                MR. HOPENFELD:     Your Honor, this is Mr. Hopenfeld

18     again.   So the issue here -- there's a couple issues.

19                Obviously, this is the third time we've come to the

20     Court to get documents.      Now, there's a big difference between

21     what we're moving to compel on here and what we've seen

22     motions to compel coming from Bonumose.         Bonumose's motion to

23     compel are based on very broad requests asking for great

24     volumes of documents.      What we've asked for here is surgery,

25     and it's something that -- not only is surgery.          It is a very




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 73 of 92 Pageid#: 4954
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 74



 1     limited set of documents.      It's a set of documents

 2     that nobody has disputed are relevant in the prior two times

 3     that we've addressed this issue with the Court.          And twice we

 4     got orders from the Court to comply by a certain date and

 5     twice we didn't.

 6                And we also have -- we had a statement to this Court

 7     by opposing counsel that all of the documents that is -- that

 8     are responsive, which happen to be communications with law

 9     enforcement, have been produced, and they were not produced.

10     And we didn't even find that out until we actually went to the

11     criminal trial and saw these additional documents from Ed

12     Rogers, because Ed Rogers's influence on the prosecution was

13     an issue in the criminal trial.

14                So we didn't want to make -- file a third motion, so

15     we went back to Bonumose with correspondence and saying

16     produce this stuff.     And they just would not produce the

17     information.    And information finally -- the information

18     finally was not produced until the day before they filed their

19     opposition.

20                Now, Your Honor --

21                THE COURT:    What was produced -- what was produced

22     in that final --

23                MR. HOPENFELD:     Additional communications with law

24     enforcement agencies, including a critical communication that

25     was dated July 1 -- 31, 2018.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 74 of 92 Pageid#: 4955
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 75



 1                THE COURT:    So that's the one -- the email with the

 2     spreadsheet?

 3                MR. HOPENFELD:     Yeah, the email with the spreadsheet

 4     accusing Percival of dozens of crimes.

 5                THE COURT:    All right.     What were the other -- just

 6     the nature of the other ones?        Were there emails or other

 7     sorts of communications?

 8                MR. HOPENFELD:     There were emails, including

 9     communications --

10                MR. TILLEY:    There were emails --

11                MR. HOPENFELD:     Go ahead, Doug.     You can go ahead.

12                MR. TILLEY:    Yeah.     There -- there were emails

13     between Bonumose principals and Bonumose counsel with law

14     enforcement officials that were sent, you know, virtually all

15     of them a long time before we had the prior hearing in which

16     counsel represented to the Court unequivocally that everything

17     responsive had been produced.

18                There was one text message between Ed Rogers and I

19     believe an FBI agent -- or text thread, rather.          I think it

20     was more than one message.        There were no additional text

21     messages from anyone else, and as I -- if memory serves, no

22     representation that no additional, you know, such materials

23     existed.   But substantial volume of written materials, whether

24     text, email, attachments to emails, that was the nature of the

25     production, and we called out some of those materials in




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 75 of 92 Pageid#: 4956
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 76



 1     our -- I believe in our reply brief as showing that, you know,

 2     not only in the first instance was a member of Bonumose's

 3     legal team in active communication on the very day that we

 4     were told -- or in the very time period that we were told that

 5     he was unavailable to interact with law enforcement, we saw at

 6     least one communication that showed that he was in active

 7     communication with law enforcement even earlier, and that was

 8     right around the time of the July 17 deadline that was set in

 9     the first instance.

10                So that was a rambling response, but that is the

11     nature of the production that came.        And also -- so that came

12     one business day -- after hours one business day prior to

13     filing of the opposition.      One hour on the day of the

14     opposition there was a supplemental interrogatory response

15     that disclosed a -- a not insignificant number of additional

16     oral communications that had occurred between representatives

17     of Bonumose and I believe Bonumose's principal, Mr. Rogers,

18     and members of law enforcement.       And those communications,

19     like the written ones, had occurred at least in part prior to

20     the time that Bonumose counsel represented to Your Honor that

21     everything responsive had been disclosed or produced.

22                THE COURT:    All right.    Mr. Stidham --

23                MR. HOPENFELD:     Your Honor --

24                THE COURT:    All right, Mr. Hopenfeld.       Is there

25     anything --




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 76 of 92 Pageid#: 4957
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 77



 1                  MR. HOPENFELD:     There is other things -- issues with

 2     respect to the motion.        I want to make sure I can make my

 3     record, if it's okay.

 4                  So in addition to -- so that answers the question of

 5     what was in there, but I think it's important for Your Honor

 6     to understand, is that we have never gotten an explanation as

 7     to why the false statement was made to the Court.          We had

 8     asked for an explanation and we've never given it.

 9                  Now, one argument that you saw is, okay, well, we've

10     produced the documents.        Yeah, maybe we produced them at the

11     last minute, but the issue is moot.        We are very concerned

12     about this kind of discovery practice.        There's a name for

13     this kind of discovery practice.        It's called cheat and

14     retreat.     We mentioned that -- we used that specific words in

15     our briefing because that's what this is, and we're very

16     concerned about this.     Because it's not just this stuff, Your

17     Honor.     They are doing this with respect to other critical

18     documents.     Let me give you an important example.

19                  So in a trade secret case like this, among the key

20     documents in every case are the laboratory notebooks of the

21     scientists with respect to the technology at issue.          We have

22     been asking email after email after email to get our hands on

23     those laboratory notebooks.

24                  We finally had a meet and confer the other day where

25     we were given, yeah, okay, we'll produce the laboratory




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 77 of 92 Pageid#: 4958
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 78



 1     notebooks.     But we still don't have those laboratory

 2     notebooks.     And we're concerned, Your Honor, that if our

 3     motion is denied that -- well, there's two concerns.          One is

 4     that we've had to expend a tremendous amount of resource just

 5     to get our hands on information that we should have had a long

 6     time ago, and it's unfair to impose those costs on us.           But

 7     we're especially concerned that if there's not a sufficient

 8     deterrent effect here we're going to see this again.          We're

 9     going to be back to the Court with more motions.          Or we're

10     going to get, you know, us having to spend weeks, months,

11     trying to drag important information out of Bonumose only to

12     have them cave at the last minute to avoid motion practice.

13                  That is not the way discovery is supposed to work.

14     That's not the way we've worked.         And we really need some

15     clarity here so that Bonumose will play fair with us in

16     discovery, because right now they are not.         We don't even have

17     their laboratory notebooks.        This is over a year into the

18     case.   And there's other -- they haven't answered

19     interrogatories.     I mean, fundamental stuff.

20                  THE COURT:     All right.

21                  All right.     Mr. Stidham, especially focus on, you

22     know, why there was the production in November, why those

23     documents didn't come -- come earlier and then anything else

24     you'd like to say.

25                  MR. STIDHAM:     Sure, Your Honor.   I mean, I -- I just




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 78 of 92 Pageid#: 4959
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 79



 1     refer the Court to the timeline that we set out in our

 2     response.     Your Honor, there was -- and I'd also like to have

 3     the Court take a look at what I actually said with regard to

 4     my understanding what was produced.        What is being represented

 5     is a false statement.

 6                 There's a couple things at work, Your Honor.         The

 7     documents that were eventually produced in November, the ones

 8     the Court asked about, what those consisted of were copies of

 9     some emails between legal counsel and attachments that went to

10     the criminal counsel, some -- frequently in response to some

11     requests from the state were to provide the state documents.

12     And the documents and attachments included discovery and

13     protective order information relevant to this case.

14                 And those were produced at a time, Your Honor, if

15     you kind of track things down, the parties -- it was raised I

16     think at that October 15 hearing that the parties were still

17     meeting and conferring regarding some of these.          And there's

18     two things:     One we were looking -- we did look to go see

19     whether we had gotten a complete copy of everything that

20     Mr. Heaphy might have sent or that was sent by others, but we

21     were also trying to address whether or not we needed to

22     provide documents that were send by legal counsel on behalf of

23     Bonumose to the state.      Because the way it had been responded

24     to previously related to communications from Mr. Rogers.

25                 So what ends up getting produced in November, Your




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 79 of 92 Pageid#: 4960
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 80



 1     Honor, is -- are the -- are some documents that reflect

 2     attorney communications and attachments to criminal counsel.

 3     I think there's one from me and there's some from Mr. Heaphy,

 4     which include everything from Mr. Heaphy saying, you know, did

 5     you have a good weekend, when are we going to be able to get

 6     together and meet?      The only thing that -- and they were newly

 7     discovered during the relevant time period, were some text

 8     messages -- or newly identified by legal counsel were some

 9     text messages from Mr. Rogers to one of the investigators.

10     And so we made the decision in November -- this is, to be

11     blunt, a stupid issue that's being manufactured by them for

12     the reasons that we laid out in our argument.         But let's just

13     give them all the attorney communications with criminal

14     counsel.

15                And we also did note, because they have not been

16     providing it with regard to Tianjin and others, we expect to

17     see now all counsel communications with the criminal -- with,

18     excuse me, the state regarding this investigation and

19     including communications between legal counsel and, you know,

20     Tianjin and their agents that, you know, are discoverable.

21                So Your Honor, we did not intend -- I'm sorry.

22                THE COURT:     Why is it in this July 31 email from

23     Mr. Heaphy to the AUSA -- you know, you're characterizing that

24     as an email from counsel, which -- or communication from

25     counsel, which it was, but the substance of it is that the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 80 of 92 Pageid#: 4961
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 81



 1     spreadsheet that Mr. Heaphy transmitted, I mean, that's -- the

 2     real communication is the -- you know, the information that

 3     Mr. Rogers put in the spreadsheet for the AUSA.          I mean, why

 4     wasn't that provided earlier?

 5                 MR. STIDHAM:    Well, Your Honor, I do think that -- I

 6     think our understanding was that potentially was part of an

 7     oversight from me.     When I made that statement I did

 8     understand that it had been produced.        And I think it was

 9     categorized as communication between counsel and not

10     categorized.     So if the Court believes that that was an

11     improper distinction, oversight by us, I'll take that blame.

12                 I would note -- and again, I'm not -- I meant what I

13     said that I'll take the blame on that if we had an oversight

14     with regard to that and producing it.        But it is not the case

15     that they did not have access.       There's been no indication

16     that they did not get all of this information.         And it was

17     affirmatively represented to us by the state and I have no

18     reason to believe that they didn't -- they didn't follow its

19     obligation.     That anything that they were asking for from us

20     and that we were providing to them or volunteering to them was

21     going to be provided to counsel for Mr. Zhang.

22                 So I just want to make it clear that there's no

23     attempt to hide the ball or gamesmanship relating to hiding

24     the ball.     Everybody understood, and I don't think it's in

25     dispute that these -- this information was provided to the




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 81 of 92 Pageid#: 4962
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 82



 1     other side.

 2                MR. HOPENFELD:     Your Honor, may I respond to that?

 3                THE COURT:     And Mr. Stidham, just because you're

 4     saying it's provided to the other side but provided by the

 5     government?    Is that what --

 6                MR. STIDHAM:     Yeah, that's what I meant.

 7                MR. HOPENFELD:     Your Honor, I go back to the

 8     Virginia Tech emails.

 9                MR. STIDHAM:     James, can I --

10                THE COURT:     Hold on.    Mr. Hopenfeld, that point is

11     not lost on me, but let me -- let me let Mr. Stidham finish.

12                MR. HOPENFELD:     Sure.

13                MR. STIDHAM:     And Your Honor, I just thought this

14     was part of what you'd asked for in your question to me, too,

15     at the outset, and I just wanted to address that.

16                Mr. Tilley made some assertion regarding

17     representations about Mr. Heaphy's schedule.         I think we've

18     addressed that had in a couple different affidavits.           One,

19     there was no deadline with regard to the letter that they say

20     there was that was set to go out to counsel.         And the

21     representations regarding Mr. Heaphy's schedule was related to

22     his inability to take care of -- or identify the task of

23     getting those letters out to the appropriate counsel.

24                When he was continuing to be unavailable for that

25     particular task or oversight Mr. Hanbury took care of it.             And




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 82 of 92 Pageid#: 4963
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 83



 1     that's what was indicated by me, that Mr. Heaphy had not been

 2     available but we took care of it.       So I just want to make sure

 3     that we understand what that issue is about regarding

 4     representations regarding Mr. Heaphy's schedule.

 5                THE COURT:     Okay.   You know, I was concerned about

 6     that, but, you know, still I remain concerned about the

 7     November production and, you know, why that -- why that wasn't

 8     made earlier.    And, you know, it is -- and Mr. Hopenfeld, I

 9     will give you an opportunity to talk in just a second.           But it

10     is a very narrow category of documents and -- or type of

11     documents, and I don't think that, you know, the same sort of

12     relief that I've put in in other orders about having custodial

13     deposition and so forth would at all be necessary or

14     appropriate given the nature of what -- what this information

15     is that you-all are seeking.       But I -- you know, I am

16     concerned that it wasn't turned over earlier and that did take

17     a number of orders to get it and then ultimately, you know, a

18     motion to compel prompted the supplemental discovery

19     production.

20                MR. TILLEY:     Well, Your Honor -- I'm sorry, go

21     ahead.

22                THE COURT:     Mr. Stidham, is there something that you

23     want to respond to that?      And then I'll turn --

24                MR. STIDHAM:     I just didn't know whether you were

25     asking for a question, Your Honor.       All I can tell you is




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 83 of 92 Pageid#: 4964
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 84



 1     we've set it out.     We did make the determination, and I'd

 2     encourage the Court to look at it, that after that motion to

 3     compel that was filed we made the determination that we would

 4     not fight the issue of communications with counsel.          And

 5     that's what was produced in the last one, with the exception,

 6     to my recollection, of those text messages which we identified

 7     from Mr. Rogers.     And we did undergo serious effort both at

 8     Hunton & Williams and at Holland & Hart to see whether we had

 9     missed anything in prior productions.

10                THE COURT:    Okay.   All right, Mr. Hopenfeld.

11                MR. HOPENFELD:     Yeah, a couple things.      The first

12     thing I suspect Your Honor already knows.         The fact that the

13     government has provide -- may have provided -- and by the way,

14     I'm not sure that the government did provide all that

15     information to us in the criminal matter.         There's not -- I

16     can't really tell you whether that's true or not.

17                The fact that the government provides this

18     information has -- as Your Honor knows, is no excuse to not

19     provide it when you're asked for it.        I mean, we did not

20     contend, for example, after -- that the Virginia -- we didn't

21     need to provide our Virginia Tech emails simply on the ground

22     that Virginia Tech had already been subpoenaed them.          We could

23     have -- I mean, we --

24                THE COURT:    I agree with you on that, Mr. Hopenfeld.

25                MR. HOPENFELD:     There's a bigger picture here, okay?




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 84 of 92 Pageid#: 4965
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 85



 1     So Your Honor issued a clear order.        Actually issued a clear

 2     order twice.     The first time you ordered the plaintiffs to go

 3     out and send these letters to -- to the law enforcement

 4     agencies to give them a chance to object.         You gave them two

 5     weeks to do it.     It's an easy letter to send.      They didn't do

 6     that.     They spent over a month just to send those letters out.

 7     I mean, to me that's -- right there that's outrageous.           Okay.

 8     Took -- it took a little extra time, but you issued a clear

 9     order, and you said fine, it's okay to let the deadline slide

10     a little bit.     Okay.

11                  We come back and we say where are the

12     communications.     And Your Honor -- and we go and have another

13     motion.     And Your Honor asked very clear questions.       I invite

14     Your Honor to go back and read the transcript that -- I think

15     it's the August 31 hearing.       It was very clear what was at

16     stake here.     It was all the communications with the law

17     enforcement issues.       There was not -- it was not subset of

18     them.

19                  The notion that when Mr. Stidham represented to you

20     that he was not talking about all the documents, he was

21     talking about some subset of them, it just doesn't make sense

22     based on the record, okay?

23                  And Your Honor, if there was some unclarity as to

24     what your order was, I submit to you that the proper thing to

25     do would have been to have gone back to the Court and say hey,




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 85 of 92 Pageid#: 4966
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 86



 1     look, we don't understand something.        We want to work it out.

 2                  That's what we have done with respect -- that's why

 3     we came back to you with the motion for reconsideration on the

 4     issue of the Tagatose indirectly related documents.          We did

 5     not want to come across a court order.        We didn't want to be

 6     in the position of just making a unilateral interpretation of

 7     your order without giving Your Honor some sort of chance to

 8     help us out so that we can make sure that we're all on the

 9     same page.     That's how we approached the issue when there was

10     an issue with your order.

11                  You didn't see that from the other side.       As a

12     matter of fact, we're hearing all this stuff for the first

13     time today what these excuses are, and quite frankly they

14     don't make any sense.       And the reason why we're so passionate

15     about this is we've had to spend a lot of money on something

16     very, very simple.     It's just not fair.

17                  MR. STIDHAM:    Your Honor, I'm going to -- I'm going

18     to bite my tongue.     I'm pretty frustrated about a lot of

19     what's being represented, and I know the Court has legitimate

20     concerns, but I'll bite my tongue for now unless that -- well,

21     I'm not.

22                  You know, we did -- Mr. Ruff did engage -- there's a

23     time sequence here that I think is relatively important.           It

24     was at I believe the October 15 hearing at the end that it was

25     identified that the parties were continuing to meet and confer




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 86 of 92 Pageid#: 4967
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 87



 1     to address issues, one of which was this.

 2                  And then also what's being skipped over is these

 3     folks did have, as we understand it, the Heaphy email that

 4     included the spreadsheet, and Mr. Ruff was trying to engage

 5     them during the relevant time period as what they were

 6     contending was being missed.      There was a difference of

 7     opinion and understanding regarding whether or not attorney

 8     communications were going to be included.         There was no bad

 9     faith act.     And the fact that they are doing exactly with what

10     we identified, Your Honor, as our concern with the timing of

11     this.

12                  The Court set its October 30 order out that it

13     included some language that they took issue with regarding to

14     how they are conducting discovery, and so then they filed this

15     to try and comb issues we believe and create this issue.           And

16     then now we're listening and I've bit my tongue while

17     Mr. Hopenfeld has talked for hours now making assertions

18     regarding not only us, our motives and Mr. Rogers, and they

19     are trying to -- and then he's now asserting other issues that

20     are not before the Court regarding discovery ignoring the

21     issues that he knows are also subject to meet and confer that

22     we have regarding concerns about their issues.

23                  And so Your Honor, I don't mean to be arrogant or

24     dismissive of what the Court has already identified as its

25     concern regarding timing, but I have to confess that I'm very




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 87 of 92 Pageid#: 4968
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 88



 1     frustrated at how this is being I believe misrepresented and

 2     is being used as some kind of tool to blunt what has been

 3     framed to this Court about very legitimate concerns about what

 4     is being withheld by the defendant.         So I apologize, Your

 5     Honor, but I had a hard time biting my tongue.

 6                  THE COURT:   Well, Mr. Hopenfeld, it is your motion.

 7     I'll give you the last -- the last word if you want to say

 8     anything else on this one.

 9                  MR. HOPENFELD:   Your Honor, I think I've made pretty

10     clear what our position is here.         I don't know that there's --

11     it's going to be helpful for me to say much more than we just

12     want basic fairness here.      And we'll leave it to the Court to

13     determine whether you're not -- your questions to counsel were

14     clear and whether their answers were responsive, and we'll

15     leave it to the Court as to how it wants to go about making

16     sure that parties actually respond to court orders and comply

17     with them.     And then when they have a problem with that order,

18     an interpretation issue, how Your Honor wants parties to deal

19     with it.

20                  All I can tell you is this has been an expensive one

21     for us.    It shouldn't be.

22                  THE COURT:   All right.     On this motion to compel, it

23     is -- it does concern a discrete bit of information and there

24     were two orders concerning it.         It appears that -- that

25     Professor Zhang and CFB were at least given some of these




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 88 of 92 Pageid#: 4969
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 89



 1     documents through other sources, which doesn't excuse the late

 2     production, but I think it probably does to some degree

 3     mitigate any prejudice that they may have suffered.

 4                But, you know, my concern here is that it -- you

 5     know, it means that Professor Zhang had to -- had to bring a

 6     motion to compel to get what -- what now appears to be a full

 7     production of relevant responsive documents.         You know, you

 8     shouldn't have had to do that.       I think that -- you know, that

 9     the example that has been held out, the July 31 email with the

10     spreadsheet, you know, it's certainly relevant.          It talks

11     about Tagatose and -- and that was information that was

12     created by -- by Ed Rogers, and it should have been provided

13     earlier.

14                So I do think that -- that the relief that is

15     appropriate for -- for this motion, it's -- I don't think

16     there's a need to compel any further production.          I think

17     Bonumose knows what its obligations are and has probably by

18     all accounts provided all responsive documents at this point.

19     But I do think that -- that some amount of attorney's fees is

20     appropriate for having to bring the motion to get that final

21     production.    It's a -- it really is I think a fairly simple

22     and straightforward issue, so I think the amount of attorney's

23     fees needs to -- needs to reflect that and needs to reflect

24     that just prior to the Bonumose's response to the motion to

25     compel that the -- that the rest of the responsive documents




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 89 of 92 Pageid#: 4970
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 90



 1     were provided.

 2                  So what I'm going to do is order an award of

 3     attorney's fees of -- and I think these are -- these will be

 4     reasonable attorney's fees given the issue that was raised,

 5     but attorney's fees of $2,000 that's directly related to

 6     having to file the motion to get these responsive documents.

 7     But I don't think that any further -- or any additional relief

 8     is -- is necessary or appropriate.

 9                  MR. TILLEY:    Thank you, Your Honor.    This is Doug

10     Tilley.   I just want to highlight one -- one issue.         You know,

11     like James said, it's not clear that we -- that, you know,

12     Professor Zhang or his criminal counsel did receive these

13     materials, and I'm not going to quibble with that.          But what I

14     do want to make clear, and I think Your Honor has, but, again,

15     dead horse.     The suspicion or the belief or even the fact that

16     Professor Zhang may have received information from the

17     government, I -- I would like a clear declaration that that is

18     not a basis for Bonumose to withhold information.          There's --

19     you know --

20                  THE COURT:    I think -- I think I've -- I think I've

21     said that.     I think I've said that twice, so I don't need

22     to --

23                  MR. TILLEY:    Okay.

24                  THE COURT:    -- clarify anything on that, Mr. Tilley.

25                  MR. TILLEY:    Okay, great.   Thank you.




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 90 of 92 Pageid#: 4971
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 91



 1                THE COURT:     All right.

 2                MR. HOPENFELD:     Your Honor, I realize that you -- if

 3     your amount of $2,000 is final, but I'd be willing to submit

 4     my time sheets and Mr. Tilley's time sheets devoted to that

 5     issue if that will help Your Honor.

 6                THE COURT:     Well, I think that -- like I said, I

 7     think that it has to be a reasonable award of attorney's fees,

 8     and based on the -- really the -- you know, the nature of this

 9     issue it's a -- it's a very discrete category of documents.

10     It was a -- you know, a subsequent production after documents

11     had been provided and interrogatories responded to initially

12     on it, and it -- it really is a simple issue.         So I -- you

13     know, I think that -- I think the $2,000 is reasonable to --

14     you know, to address it.

15                Counsel, I think that that addresses all three of

16     the motions, and I will issue a short written order on --

17     regarding the rulings of this hearing and then I will look for

18     your briefs next Friday, and I'll try and take up that issue

19     quickly.

20                MR. TILLEY:     Thank you, Your Honor.

21                MR. HOPENFELD:     Thank you, Your Honor.

22                MR. STIDHAM:     All right.

23                THE COURT:     Counsel, thank you all for calling in,

24     and have a nice weekend.

25                MR. HOPENFELD:     You have a nice weekend too, Your




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 91 of 92 Pageid#: 4972
       Bonumose Biochem, et al. v. Percival Zhang, et al 3:17cv33 92



 1     Honor.

 2                MR. TILLEY:    You as well, thank you.

 3                MR. STIDHAM:     Thank you, Your Honor.

 4     (The proceedings concluded at 3:26 p.m.)

 5                                   CERTIFICATE

 6                I, Mary J. Butenschoen, certify that the foregoing

 7     is a correct transcript from the record of proceedings in the

 8     above-entitled matter.

 9     /S/ Mary J. Butenschoen                                      2/7/2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




 Case 3:17-cv-00033-NKM-JCH Document 241 Filed 02/06/19 Page 92 of 92 Pageid#: 4973
